                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

     FEDERAL TRADE COMMISSION,

                Plaintiff,

                v.
                                                            STIPULATED PRELIMINARY
     ELITE IT PARTNERS, INC., a Utah                     INJUNCTION ORDER AS TO ELITE
     corporation doing business as ELITE IT               IT PARTNERS, INC. AND JAMES
     HOME, and                                                 MICHAEL MARTINOS

     JAMES MICHAEL MARTINOS,
     individually and as an officer of ELITE IT                 Case No. 2:19-CV-125 RJS
     PARTNERS, INC.,
                                                           Chief District Judge Robert J. Shelby
                Defendants.



           This matter comes before the Court upon the stipulation of Plaintiff, Federal Trade

Commission (“FTC”) and Defendants Elite IT Partners, Inc. (“Elite IT”) and James Michael

Martinos (“Martinos”) for the entry of a Preliminary Injunction against Elite IT and Martinos. 1

           On February 25, 2019, the FTC filed its Complaint for Permanent Injunction and Other

Equitable Relief pursuant to Sections 13(b) and 19 of the Federal Trade Commission Act (“FTC

Act”), 15 U.S.C. §§ 53(b) and 57b, the Telemarketing and Consumer Fraud and Abuse

Prevention Act (“Telemarketing Act”), 15 U.S.C. §§ 6101-6108, as amended, and Section 5 of

the Restore Online Shoppers’ Confidence Act (“ROSCA”), 15 U.S.C. §§ 8401-8405, alleging

that Defendants Elite IT and Martinos have engaged in or are likely to engage in acts or practices

that violate Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), the FTC’s Telemarketing Sales Rule

1
    Dkt. 100.
(“TSR”), 16 C.F.R. Part 310, as amended, and Section 4 of ROSCA, 15 U.S.C. § 8403. On the

same day, the FTC moved ex parte for a temporary restraining order, asset freeze, appointment

of a receiver, and an order to show cause why a preliminary injunction should not issue. On

February 27, 2019, the Court granted the FTC’s motion, and issued a temporary restraining order

against the Defendants, imposing an asset freeze and appointing a temporary receiver (“TRO”).

The FTC and Defendants Elite IT and Martinos have stipulated to the entry of a preliminary

injunction against Elite IT and Martinos, the terms of which are set forth below.

                                       FINDINGS OF FACT

        A.      This Court has jurisdiction over the subject matter of this case, and there is good

cause to believe that it will have jurisdiction over all parties hereto and that venue in this district

is proper.

        B.      The FTC has sufficiently demonstrated that Defendants Elite IT and Martinos

have engaged in and are likely to engage in acts or practices that violate Section 5(a) of the FTC

Act, 15 U.S.C. § 45(a), the TSR, 16 C.F.R. Part 310, and ROSCA, 15 U.S.C. § 8403, and that the

FTC is therefore likely to prevail on the merits of this action.

        C.      The FTC has sufficiently demonstrated that immediate and irreparable harm will

result from Defendants’ ongoing violations of the FTC Act, the TSR, and ROSCA unless

Defendants are restrained and enjoined by Order of this Court.

        D.      The FTC has sufficiently demonstrated the need for maintaining the freeze over

Defendants’ assets and the ancillary relief ordered below.

        E.      Weighing the equities and considering the FTC’s likelihood of ultimate success

on the merits, a preliminary injunction order with other equitable relief is in the public interest.



                                                   2
        F.     This Court has authority to issue this Order pursuant to Section 13(b) of the FTC

Act, 15 U.S.C. § 53(b); Federal Rule of Civil Procedure 65; and the All Writs Act, 28 U.S.C. §

1651.

        G.     The FTC is an independent agency of the United States of America and no

security is required of any agency of the United States for issuance of a preliminary injunction

order. Fed. R. Civ. P. 65(c).

                                           DEFINITIONS

        For the purpose of this Order, the following definitions shall apply:

        A.     “Asset” means any legal or equitable interest in, right to, or claim to any property,

wherever located and by whomever held.

        B.     “Billing Information” means any data that enables any person to access a

customer’s account, such as a credit card, debit card, checking, savings, share or similar account,

utility bill, or mortgage loan account.

        C.     “Charge,” “Charged,” or “Charging” means any attempt to collect money or

other consideration from a consumer including, but not limited to, causing Billing Information to

be submitted for payment, including against the consumer’s credit card, debit card, bank account,

telephone bill, or other account.

        D.      “Corporate Defendant” means Elite IT Partners, Inc., and each of its

subsidiaries, affiliates, successors, and assigns.

        E.     “Defendant(s)” means Corporate Defendant and Individual Defendant

individually, collectively, or in any combination.




                                                     3
       F.      “Document” is synonymous in meaning and equal in scope to the usage of

“document” and “electronically stored information” in Federal Rule of Civil Procedure 34(a),

Fed. R. Civ. P. 34(a), and includes writings, drawings, graphs, charts, photographs, sound and

video recordings, images, Internet sites, web pages, websites, electronic correspondence,

including e-mail and instant messages, contracts, accounting data, advertisements, FTP Logs,

Server Access Logs, books, written or printed records, handwritten notes, telephone logs,

telephone scripts, receipt books, ledgers, personal and business canceled checks and check

registers, bank statements, appointment books, computer records, customer or sales databases,

and any other electronically stored information, including Documents located on remote servers

or cloud computing systems, and other data or data compilations from which information can be

obtained directly or, if necessary, after translation into a reasonably usable form. A draft or non-

identical copy is a separate document within the meaning of the term.

       G.      “Electronic Data Host” means any person or entity in the business of storing,

hosting, or otherwise maintaining electronically stored information. This includes, but is not

limited to, any entity hosting a website or server, and any entity providing “cloud based”

electronic storage.

       H.      “Individual Defendant” means James Michael Martinos.

       I.      “Receiver” means the receiver appointed in Section XIII of this Order and any

deputy receivers that shall be named by the receiver.

       J.      “Receivership Entities” means Corporate Defendant as well as any other entity

that has conducted any business related to the marketing and sale of Technical Support Products

and Services, including receipt of Assets derived from any activity that is the subject of the



                                                 4
Complaint in this matter, and that the Receiver determines is controlled or owned by any

Defendant.

       K.      “Technical Support Product(s) or Service(s)” means any plan, program,

software, or hardware, marketed to repair, maintain, or improve a computer’s performance or

security, including registry cleaners, antivirus program, and computer or software diagnostic,

maintenance, and repair services provided to consumers under the name “Elite IT Home.”

       L.      “Telemarketer” means any person who, in connection with telemarketing,

initiates or receives telephone calls to or from a customer or donor.

       M.      “Telemarketing” means a plan, program, or campaign, which is conducted to

induce the purchase of goods or services or a charitable contribution, by use of one or more

telephones.

                                             ORDER

                       I.      PROHIBITED BUSINESS ACTIVITIES

       IT IS THEREFORE ORDERED that Defendants, Defendants’ officers, agents,

employees, and attorneys, and all other persons in active concert or participation with them, who

receive actual notice of this Order by personal service or otherwise, whether acting directly or

indirectly, in connection with the advertising, marketing, promoting, or offering for sale of any

goods or services, are restrained and enjoined from misrepresenting or assisting others in

misrepresenting, expressly or by implication, any material fact, including, but not limited to:

       A.      That Defendants have detected viruses or infections on consumers’ computers that

affect the security of consumers’ computers and prevent access to consumers’ email and other

accounts;



                                                 5
        B.      That they are part of, affiliated with, or authorized to provide services for well-

known technology companies; and

        C.      Any other fact material to consumers concerning any good or service, such as: the

total costs; any material restrictions, limitations, or conditions; or any material aspect of its

performance, efficacy, nature, or central characteristics.

              II.    CONDUCT PROHIBITIONS REGARDING MARKETING

        IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with them, who receive

actual notice of this Order by personal service or otherwise, whether acting directly or indirectly,

in connection with the advertising, marketing, promoting, or offering for sale of any goods or

services, are restrained and enjoined from:

        A.      Using any false or misleading statement to induce any person to pay for goods or

services;

        B.      Violating the TSR, 16 C.F.R. Part 310, appended as Attachment A; and

        C.      Violating ROSCA, 15 U.S.C. § 8403, appended as Attachment B.

       III.     PROHIBITION AGAINST CHARGING OR BILLING CONSUMERS

        IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with them, who receive

actual notice of this Order by personal service or otherwise, whether acting directly or indirectly,

unless expressly authorized by the Receiver, are restrained and enjoined from Charging any

person or entity for the purchase of Defendants’ Technical Support Products or Services.




                                                   6
         IV.     PROHIBITION ON RELEASE OF CUSTOMER INFORMATION

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, are hereby restrained

and enjoined from:

       A.      Selling, renting, leasing, transferring, or otherwise disclosing, the name, address,

birth date, telephone number, email address, credit card number, bank account number, Social

Security number, or other financial or identifying information of any person that any Defendant

obtained in connection with any activity that pertains to the subject matter of this Order; and

       B.      Benefitting from or using the name, address, birth date, telephone number, email

address, credit card number, bank account number, Social Security number, or other financial or

identifying information of any person that any Defendant obtained in connection with any

activity that pertains to the subject matter of this Order.

       Provided, however, that Defendants may disclose such identifying information to a law

enforcement agency, to their attorneys as required for their defense, as required by any law,

regulation, or court order, or in any filings, pleadings or discovery in this action in the manner

required by the Federal Rules of Civil Procedure and by any protective order in the case.

                                      V.      ASSET FREEZE

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, are hereby restrained

and enjoined from:



                                                   7
       A.      Transferring, liquidating, converting, encumbering, pledging, loaning, selling,

concealing, dissipating, disbursing, assigning, relinquishing, spending, withdrawing, granting a

lien or security interest or other interest in, or otherwise disposing of any Assets that are:

               1.      owned or controlled, directly or indirectly, by any Defendant;

               2.      held, in part or in whole, for the benefit of any Defendant;

               3.      in the actual or constructive possession of any Defendant; or

               4.      owned or controlled by, in the actual or constructive possession of, or

                       otherwise held for the benefit of, any corporation, partnership, asset

                       protection trust, or other entity that is directly or indirectly owned,

                       managed or controlled by any Defendant.

       B.      Opening or causing to be opened any safe deposit boxes, commercial mail boxes,

or storage facilities titled in the name of any Defendant or subject to access by any Defendant,

except as necessary to comply with written requests from the Receiver acting pursuant to its

authority under this Order;

       C.      Incurring charges or cash advances on any credit, debit, or ATM card issued in

the name, individually or jointly, of any Corporate Defendant or any corporation, partnership, or

other entity directly or indirectly owned, managed, or controlled by any Defendant or of which

any Defendant is an officer, director, member, or manager. This includes any corporate bankcard

or corporate credit card account for which any Defendant is, or was on the date that this Order

was signed, an authorized signor; or

       D.      Cashing any checks or depositing any money orders or cash received from

consumers, clients, or customers of any Defendant.



                                                   8
       The Assets affected by this Section shall include: (1) all Assets of Defendants at the time

the TRO was entered, including, but not limited to, (a) any Assets held by Wells Fargo Bank

N.A. in accounts in Corporate Defendant’s name with numbers ending in 3608, 2026, and 3361,

and in an IRA in Individual Defendant’s name ending in 6339; (b) any Assets held by Think

Mutual Bank in accounts with numbers ending in 7384, 0000, and 1000; (c) any Assets held by

Vanguard in an IRA in Individual Defendant’s name ending in 6473; (d) Individual Defendant’s

equity in his residence in Midway, Utah; (e) any vehicles owned by Defendants, including a

2015 BMW X5, a 2014 BMW 750, a 2003 Chevrolet Corvette, a 1995 Chevrolet Camaro, and a

Ford F-150 truck; and (2) any Assets obtained by Defendants after the TRO was entered that are

derived from any activity that is the subject of the Complaint in this matter or that is prohibited

by this Order. This Section does not prohibit any transfers to the Receiver or repatriation of

foreign Assets specifically required by this Order.

         VI.     DUTIES OF ASSET HOLDERS AND OTHER THIRD PARTIES

       IT IS FURTHER ORDERED that any financial or brokerage institution, Electronic

Data Host, credit card processor, payment processor, merchant bank, acquiring bank,

independent sales organization, third party processor, payment gateway, insurance company,

business entity, or person who receives actual notice of this Order (by service or otherwise) that

has:

       (a)     held, controlled, or maintained custody, through an account or otherwise, of any

       Document on behalf of any Defendant or any Asset that has been: owned or controlled,

       directly or indirectly, by any Defendant; held, in part or in whole, for the benefit of any

       Defendant; in the actual or constructive possession of any Defendant; or owned or



                                                  9
       controlled by, in the actual or constructive possession of, or otherwise held for the benefit

       of, any corporation, partnership, asset protection trust, or other entity that is directly or

       indirectly owned, managed or controlled by any Defendant;

       (b)     held, controlled, or maintained custody, through an account or otherwise, of any

       Document or Asset associated with credits, debits, or charges made on behalf of any

       Defendant, including reserve funds held by payment processors, credit card processors,

       merchant banks, acquiring banks, independent sales organizations, third party processors,

       payment gateways, insurance companies, or other entities; or

       (c)     extended credit to any Defendant, including through a credit card account, shall:

       A.      Hold, preserve, and retain within its control and prohibit the withdrawal, removal,

alteration, assignment, transfer, pledge, encumbrance, disbursement, dissipation, relinquishment,

conversion, sale, or other disposal of any such Document or Asset, as well as all Documents or

other property related to such Assets, except by further order of this Court; provided, however,

that this provision does not prohibit an Individual Defendant from incurring charges on a

personal credit card established prior to entry of this Order, up to the pre-existing credit limit;

       B.      Deny any person, except the Receiver, access to any safe deposit box, commercial

mail box, or storage facility that is titled in the name of any Defendant, either individually or

jointly, or otherwise subject to access by any Defendant;

       C.      Provide Plaintiff’s counsel and the Receiver, within three (3) days of receiving a

copy of this Order, a sworn statement setting forth, for each Asset or account covered by this

Section:

               1.      The identification number of each such account or Asset;


                                                  10
               2.      The balance of each such account, or a description of the nature and value

               of each such Asset as of the close of business on the day on which this Order is

               served, and, if the account or other Asset has been closed or removed, the date

               closed or removed, the total funds removed in order to close the account, and the

               name of the person or entity to whom such account or other Asset was remitted;

               and

               3.      The identification of any safe deposit box, commercial mail box, or

               storage facility that is either titled in the name, individually or jointly, of any

               Defendant, or is otherwise subject to access by any Defendant; and

       D.      Upon the request of Plaintiff’s counsel or the Receiver, promptly provide

Plaintiff’s counsel and the Receiver with copies of all records or other Documents pertaining to

each account covered by this Section or Asset, including originals or copies of account

applications, account statements, signature cards, checks, drafts, deposit tickets, transfers to and

from the accounts, including wire transfers and wire transfer instructions, all other debit and

credit instruments or slips, currency transaction reports, 1099 forms, and all logs and records

pertaining to safe deposit boxes, commercial mail boxes, and storage facilities.

       Provided, however, that this Section does not prohibit any transfers to the Receiver or

repatriation of foreign Assets specifically required by this Order.

                              VII.    FINANCIAL DISCLOSURES

       IT IS FURTHER ORDERED that, to the extent not already provided pursuant to the

TRO, each Defendant, within five (5) days of service of this Order upon them, shall prepare and

deliver to Plaintiff’s counsel and the Receiver:



                                                   11
       A.      Completed financial statements on the forms attached to this Order as

Attachment C (Financial Statement of Individual Defendant) for each Individual Defendant, and

Attachment D (Financial Statement of Corporate Defendant) for each Corporate Defendant; and

       B.      Completed Attachment E (IRS Form 4506, Request for Copy of Tax Return) for

each Individual and Corporate Defendant.

                          VIII. FOREIGN ASSET REPATRIATION

       IT IS FURTHER ORDERED that within five (5) days following the service of this

Order, each Defendant shall:

       A.      Provide Plaintiff’s counsel and the Receiver with a full accounting, verified under

oath and accurate as of the date of this Order, of all Assets, Documents, and accounts outside of

the United States which are: (1) titled in the name, individually or jointly, of any Defendant; (2)

held by any person or entity for the benefit of any Defendant or for the benefit of any

corporation, partnership, asset protection trust, or other entity that is directly or indirectly owned,

managed, or controlled by any Defendant; or (3) under the direct or indirect control, whether

jointly or singly, of any Defendant;

       B.      Take all steps necessary to provide Plaintiff’s counsel and Receiver access to all

Documents and records that may be held by third parties located outside of the territorial United

States of America, including signing the Consent to Release of Financial Records appended to

this Order as Attachment F, if not previously signed.

       C.      Transfer to the territory of the United States all Documents and Assets located in

foreign countries which are: (1) titled in the name, individually or jointly, of any Defendant; (2)

held by any person or entity for the benefit of any Defendant or for the benefit of any



                                                  12
corporation, partnership, asset protection trust, or other entity that is directly or indirectly owned,

managed, or controlled by any Defendant; or (3) under the direct or indirect control, whether

jointly or singly, of any Defendant; and

          D.    The same business day as any repatriation, (1) notify the Receiver and Plaintiff’s

counsel of the name and location of the financial institution or other entity that is the recipient of

such Documents or Assets; and (2) serve this Order on any such financial institution or other

entity.

                   IX.     NON-INTERFERENCE WITH REPATRIATION

          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, are hereby restrained

and enjoined from taking any action, directly or indirectly, which may result in the encumbrance

or dissipation of foreign Assets, or in the hindrance of the repatriation required by this Order,

including, but not limited to:

          A.    Sending any communication or engaging in any other act, directly or indirectly,

that results in a determination by a foreign trustee or other entity that a “duress” event has

occurred under the terms of a foreign trust agreement until such time that all Defendants’ Assets

have been fully repatriated pursuant to this Order; or

          B.    Notifying any trustee, protector, or other agent of any foreign trust or other related

entities of either the existence of this Order, or of the fact that repatriation is required pursuant to

a court order, until such time that all Defendants’ Assets have been fully repatriated pursuant to

this Order.



                                                   13
                             X.      CONSUMER CREDIT REPORTS

       IT IS FURTHER ORDERED that Plaintiff’s counsel may obtain credit reports

concerning any Defendants pursuant to Section 604(a)(1) of the Fair Credit Reporting Act, 15

U.S.C. § 1681b(a)(1), and that, upon written request, any credit reporting agency from which

such reports are requested shall provide them to Plaintiff’s counsel.

                             XI.     PRESERVATION OF RECORDS

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, are hereby restrained

and enjoined from:

       A.      Destroying, erasing, falsifying, writing over, mutilating, concealing, altering,

transferring, or otherwise disposing of, in any manner, directly or indirectly, Documents that

relate to: (1) the business, business practices, Assets, or business or personal finances of any

Defendant; (2) the business practices or finances of entities directly or indirectly under the

control of any Defendant; or (3) the business practices or finances of entities directly or

indirectly under common control with any other Defendant; and

       B.      Failing to create and maintain Documents that, in reasonable detail, accurately,

fairly, and completely reflect Defendants’ incomes, disbursements, transactions, and use of

Defendants’ Assets.

                      XII.        REPORT OF NEW BUSINESS ACTIVITY

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who



                                                 14
receive actual notice of this Order, whether acting directly or indirectly, are hereby restrained

and enjoined from creating, operating, or exercising any control over any business entity,

whether newly formed or previously inactive, including any partnership, limited partnership,

joint venture, sole proprietorship, or corporation, without first providing Plaintiff’s counsel and

the Receiver with a written statement disclosing: (1) the name of the business entity; (2) the

address and telephone number of the business entity; (3) the names of the business entity’s

officers, directors, principals, managers, and employees; and (4) a detailed description of the

business entity’s intended activities.

                                         XIII. RECEIVER

       IT IS FURTHER ORDERED that Thomas Barton of Prince Yeates & Geldzahler is

appointed as receiver of the Receivership Entities with full powers of an equity receiver. The

Receiver shall be solely the agent of this Court in acting as Receiver under this Order.

                     XIV. DUTIES AND AUTHORITY OF RECEIVER

       IT IS FURTHER ORDERED that the Receiver is directed and authorized to

accomplish the following:

       A.      Assume full control of Receivership Entities by removing, as the Receiver deems

necessary or advisable, any director, officer, independent contractor, employee, attorney, or

agent of any Receivership Entity from control of, management of, or participation in, the affairs

of the Receivership Entity;

       B.      Take exclusive custody, control, and possession of all Assets and Documents of,

or in the possession, custody, or under the control of, any Receivership Entity, wherever situated;




                                                 15
       C.      Take exclusive custody, control, and possession of all Documents or Assets

associated with credits, debits, or charges made on behalf of any Receivership Entity, wherever

situated, including reserve funds held by payment processors, credit card processors, merchant

banks, acquiring banks, independent sales organizations, third party processors, payment

gateways, insurance companies, or other entities;

       D.      Conserve, hold, manage, and prevent the loss of all Assets of the Receivership

Entities, and perform all acts necessary or advisable to preserve the value of those Assets. The

Receiver shall assume control over the income and profits therefrom and all sums of money now

or hereafter due or owing to the Receivership Entities. The Receiver shall have full power to sue

for, collect, and receive all Assets of the Receivership Entities and of other persons or entities

whose interests are now under the direction, possession, custody, or control of the Receivership

Entities. Provided, however, that the Receiver shall not attempt to collect any amount from a

consumer if the Receiver believes the consumer’s debt to the Receivership Entities has resulted

from the deceptive acts or practices or other violations of law alleged in the Complaint in this

matter, without prior Court approval;

       E.      Obtain, conserve, hold, manage, and prevent the loss of all Documents of the

Receivership Entities, and perform all acts necessary or advisable to preserve such Documents.

The Receiver shall: divert mail; preserve all Documents of the Receivership Entities that are

accessible via electronic means (such as online access to financial accounts and access to

electronic documents held onsite or by Electronic Data Hosts) by changing usernames,

passwords, or other log-in credentials; take possession of all electronic Documents of the

Receivership Entities stored onsite or remotely; take whatever steps necessary to preserve all



                                                 16
such Documents; and obtain the assistance of the FTC’s Digital Forensic Unit for the purpose of

obtaining electronic documents stored onsite or remotely.

       F.      Choose, engage, and employ attorneys, accountants, appraisers, and other

independent contractors and technical specialists, as the Receiver deems advisable or necessary

in the performance of duties and responsibilities under the authority granted by this Order;

       G.      Make payments and disbursements from the receivership estate that are necessary

or advisable for carrying out the directions of or exercising the authority granted by this Order,

and to incur, or authorize the making of, such agreements as may be necessary and advisable in

discharging his or her duties as Receiver. The Receiver shall apply to the Court for prior

approval of any payment of any debt or obligation incurred by the Receivership Entities prior to

the date of entry of this Order, except payments that the Receiver deems necessary or advisable

to secure Assets of the Receivership Entities, such as rental payments;

       H.      Take all steps necessary to secure and take exclusive custody of each location

from which the Receivership Entities operate their businesses. Such steps may include, but are

not limited to, any of the following, as the Receiver deems necessary or advisable: (1) securing

the location by changing the locks and alarm codes and disconnecting any internet access or

other means of access to the computers, servers, internal networks, or other records maintained at

that location; and (2) requiring any persons present at the location to leave the premises, to

provide the Receiver with proof of identification, and/or to demonstrate to the satisfaction of the

Receiver that such persons are not removing from the premises Documents or Assets of the

Receivership Entities. Law enforcement personnel, including, but not limited to, police or

sheriffs, may assist the Receiver in implementing these provisions in order to keep the peace and



                                                 17
maintain security. If requested by the Receiver, the United States Marshal will provide

appropriate and necessary assistance to the Receiver to implement this Order and is authorized to

use any necessary and reasonable force to do so;

       I.      Take all steps necessary to prevent the modification, destruction, or erasure of any

web page or website registered to and operated, in whole or in part, by any Defendants, and to

provide access to all such web page or websites to Plaintiff’s representatives, agents, and

assistants, as well as Defendants and their representatives;

       J.      Enter into and cancel contracts and purchase insurance as advisable or necessary;

       K.      Prevent the inequitable distribution of Assets and determine, adjust, and protect

the interests of consumers who have transacted business with the Receivership Entities;

       L.      Make an accounting, as soon as practicable, of the Assets and financial condition

of the receivership and file the accounting with the Court and deliver copies thereof to all parties;

       M.      Institute, compromise, adjust, appear in, intervene in, defend, dispose of, or

otherwise become party to any legal action in state, federal, or foreign courts or arbitration

proceedings as the Receiver deems necessary and advisable to preserve or recover the Assets of

the Receivership Entities, or to carry out the Receiver’s mandate under this Order including, but

not limited to, actions challenging fraudulent or voidable transfers;

       N.      Issue subpoenas to obtain Documents and records pertaining to the receivership,

and conduct discovery in this action on behalf of the receivership estate, in addition to obtaining

other discovery as set forth in this Order;

       O.      Open one or more bank accounts at designated depositories for funds of the

Receivership Entities. The Receiver shall deposit all funds of the Receivership Entities in such



                                                 18
designated accounts and shall make all payments and disbursements from the receivership estate

from such accounts. The Receiver shall serve copies of monthly account statements on all

parties;

           P.   Maintain accurate records of all receipts and expenditures incurred as Receiver;

           Q.   Allow the Plaintiffs’ representatives, agents, and assistants, and Defendants’

representatives and Defendants themselves, reasonable access to the premises of the

Receivership Entities, or any other premises where the Receivership Entities conduct business.

The purpose of this access shall be to inspect and copy any and all books, records, Documents,

accounts, and other property owned by, or in the possession of, the Receivership Entities or their

agents. The Receiver shall have the discretion to determine the time, manner, and reasonable

conditions of such access;

           R.   Allow the Plaintiffs’ representatives, agents, and assistants, as well as Defendants

and their representatives reasonable access to all Documents in the possession, custody, or

control of the Receivership Entities;

           S.   Cooperate with reasonable requests for information or assistance from any state or

federal civil or criminal law enforcement agency;

           T.   Suspend business operations of the Receivership Entities if in the judgment of the

Receiver such operations cannot be continued legally and profitably;

           U.   If the Receiver identifies a nonparty entity as a Receivership Entity, promptly

notify the entity as well as the parties, and inform the entity that it can challenge the Receiver’s

determination by filing a motion with the Court. Provided, however, that the Receiver may delay

providing such notice until the Receiver has established control of the nonparty entity and its



                                                 19
assets and records, if the Receiver determines that notice to the entity or the parties before the

Receiver establishes control over the entity may result in the destruction of records, dissipation

of assets, or any other obstruction of the Receiver’s control of the entity; and

       V.         If in the Receiver’s judgment the business operations cannot be continued legally

and profitably, take all steps necessary to ensure that any of the Receivership Entities’ web pages

or websites relating to the activities alleged in the Complaint cannot be accessed by the public, or

are modified for consumer education and/or informational purposes, and take all steps necessary

to ensure that any telephone numbers associated with the Receivership Entities cannot be

accessed by the public, or are answered solely to provide consumer education or information

regarding the status of operations.

            XV.     TRANSFER OF RECEIVERSHIP PROPERTY TO RECEIVER

       IT IS FURTHER ORDERED that Defendants and any other person with possession,

custody, or control of property of, or records relating to, the Receivership Entities shall, upon

notice of this Order by personal service or otherwise, fully cooperate with and assist the Receiver

in taking and maintaining possession, custody, or control of the Assets and Documents of the

Receivership Entities and immediately transfer or deliver to the Receiver possession, custody,

and control of the following:

       A.         All Assets held by or for the benefit of the Receivership Entities;

       B.         All Documents or Assets associated with credits, debits, or charges made on

behalf of any Receivership Entity, wherever situated, including reserve funds held by payment

processors, credit card processors, merchant banks, acquiring banks, independent sales

organizations, third party processors, payment gateways, insurance companies, or other entities;



                                                   20
       C.      All Documents of or pertaining to the Receivership Entities;

       D.      All computers, electronic devices, mobile devices and machines used to conduct

the business of the Receivership Entities;

       E.      All Assets and Documents belonging to other persons or entities whose interests

are under the direction, possession, custody, or control of the Receivership Entities; and

       F.      All keys, codes, user names, and passwords necessary to gain or to secure access

to any Assets or Documents of or pertaining to the Receivership Entities, including access to

their business premises, means of communication, accounts, computer systems (onsite and

remote), Electronic Data Hosts, or other property.

       In the event that any person or entity fails to deliver or transfer any Asset or Document,

or otherwise fails to comply with any provision of this Section, the Receiver may file an

Affidavit of Non-Compliance regarding the failure and a motion seeking compliance or a

contempt citation.

                 XVI. PROVISION OF INFORMATION TO RECEIVER

       IT IS FURTHER ORDERED that Defendants shall immediately provide to the

Receiver:

       A.      A list of all Assets and accounts of the Receivership Entities that are held in any

name other than the name of a Receivership Entity, or by any person or entity other than a

Receivership Entity;

       B.      A list of all agents, employees, officers, attorneys, servants, and those persons in

active concert and participation with the Receivership Entities, or who have been associated or

done business with the Receivership Entities; and



                                                21
       C.      A description of any documents covered by attorney-client privilege or attorney

work product, including files where such documents are likely to be located, authors or recipients

of such documents, and search terms likely to identify such electronic documents.

                      XVII. COOPERATION WITH THE RECEIVER

       IT IS FURTHER ORDERED that Defendants; Receivership Entities; Defendants’ or

Receivership Entities’ officers, agents, employees, and attorneys, all other persons in active

concert or participation with any of them; and any other person with possession, custody, or

control of property of or records relating to the Receivership Entities who receive actual notice

of this Order shall fully cooperate with and assist the Receiver. This cooperation and assistance

shall include, but is not limited to, providing information to the Receiver that the Receiver deems

necessary to exercise the authority and discharge the responsibilities of the Receiver under this

Order; providing any keys, codes, user names, and passwords required to access any computers,

electronic devices, mobile devices, and machines (onsite or remotely) and any cloud account

(including specific method to access account) or electronic file in any medium; advising all

persons who owe money to any Receivership Entity that all debts should be paid directly to the

Receiver; and transferring funds at the Receiver’s direction and producing records related to the

Assets and sales of the Receivership Entities.

                  XVIII. NON-INTERFERENCE WITH THE RECEIVER

       IT IS FURTHER ORDERED that Defendants; Receivership Entities; Defendants’ or

Receivership Entities’ officers, agents, employees, attorneys, and all other persons in active

concert or participation with any of them, who receive actual notice of this Order; and any other

person served with a copy of this Order, are hereby restrained and enjoined from directly or



                                                 22
indirectly:

        A.      Interfering with the Receiver’s efforts to manage, or take custody, control, or

possession of the Assets or Documents subject to the receivership;

        B.      Transacting any of the business of the Receivership Entities;

        C.      Transferring, receiving, altering, selling, encumbering, pledging, assigning,

liquidating, or otherwise disposing of any Assets owned, controlled, or in the possession or

custody of, or in which an interest is held or claimed by, the Receivership Entities; or

        D.      Refusing to cooperate with the Receiver or the Receiver’s duly authorized agents

in the exercise of their duties or authority under any order of this Court.

                                    XIX. STAY OF ACTIONS

        IT IS FURTHER ORDERED that, except by leave of this Court, during the pendency

of the receivership ordered herein, Defendants, Defendants’ officers, agents, employees,

attorneys, and all other persons in active concert or participation with any of them, who receive

actual notice of this Order, and their corporations, subsidiaries, divisions, or affiliates, and all

investors, creditors, stockholders, lessors, customers and other persons seeking to establish or

enforce any claim, right, or interest against or on behalf of Defendants, and all others acting for

or on behalf of such persons, are hereby enjoined from taking action that would interfere with the

exclusive jurisdiction of this Court over the Assets or Documents of the Receivership Entities,

including, but not limited to:

        A.      Filing or assisting in the filing of a petition for relief under the Bankruptcy Code,

11 U.S.C. § 101 et seq., or of any similar insolvency proceeding on behalf of the Receivership

Entities;



                                                   23
         B.     Commencing, prosecuting, or continuing a judicial, administrative, or other action

or proceeding against the Receivership Entities, including the issuance or employment of process

against the Receivership Entities, except that such actions may be commenced if necessary to toll

any applicable statute of limitations;

         C.     Filing or enforcing any lien on any asset of the Receivership Entities, taking or

attempting to take possession, custody, or control of any Asset of the Receivership Entities; or

attempting to foreclose, forfeit, alter, or terminate any interest in any Asset of the Receivership

Entities, whether such acts are part of a judicial proceeding, are acts of self-help, or otherwise.

         Provided, however, that this Order does not stay: (1) the commencement or continuation

of a criminal action or proceeding; (2) the commencement or continuation of an action or

proceeding by a governmental unit to enforce such governmental unit’s police or regulatory

power; or (3) the enforcement of a judgment, other than a money judgment, obtained in an action

or proceeding by a governmental unit to enforce such governmental unit’s police or regulatory

power.

                          XX.     COMPENSATION OF RECEIVER

         IT IS FURTHER ORDERED that the Receiver and all personnel hired by the Receiver

as herein authorized, including counsel to the Receiver and accountants, are entitled to

reasonable compensation for the performance of duties pursuant to this Order and for the cost of

actual out-of-pocket expenses incurred by them, from the Assets now held by, in the possession

or control of, or which may be received by, the Receivership Entities. The Receiver shall file

with the Court and serve on the parties periodic requests for the payment of such reasonable

compensation, with the first such request filed no more than sixty (60) days after the date of



                                                 24
entry of this Order. The Receiver shall not increase the hourly rates used as the bases for such fee

applications without prior approval of the Court.

                                  XXI. RECEIVER’S BOND

       IT IS FURTHER ORDERED that the Receiver shall file with the Clerk of this Court a

bond in the sum of $15,000 with sureties to be approved by the Court, conditioned that the

Receiver will well and truly perform the duties of the office and abide by and perform all acts the

Court directs. 28 U.S.C. § 754.




                                                25
                               XXII. LIABILITY OF RECEIVER

       IT IS FURTHER ORDERED:

       A.      The Receiver and all other persons or entities who may be engaged or employed

by the Receiver to assist him shall have absolute quasi-judicial immunity as long as the Receiver

and said other persons or entities are faithfully carrying out, or attempting to faithfully carry out,

the provisions of this Order or any other order of this Court. See Teton Millwork Sales v.

Schlossberg, 311 Fed. App’x. 145, 149-50 (10th Cir. 2009).

       B.      The Receiver and his agents, acting within the scope of such agency (“Retained

Personnel”) are entitled to rely on all outstanding rules of law and orders of this Court and shall

not be liable to anyone for their own good faith compliance with any order, rule, law, judgment,

or decree. In no event shall the Receiver or Retained Personnel be liable to anyone for their good

faith compliance with their duties and responsibilities as Receiver or Retained Personnel, nor

shall the Receiver or Retained Personnel be liable to anyone for any actions taken or omitted by

them except upon a finding by this Court that they acted or failed to act as a result of

malfeasance, bad faith, gross negligence, or in reckless disregard of their duties.

       C.      The Court shall retain jurisdiction over any action filed against the Receiver or

Retained Personnel based upon acts or omissions committed in their representative capacities.

       D.      In the event the Receiver decides to resign, the Receiver shall first give written

notice to the Commission’s counsel of record and the Court of its intention, and the resignation

shall not be effective until the Court appoints a successor. The Receiver shall then follow such

instructions as the Court may provide.




                                                  26
                   XXIII. DISTRIBUTION OF ORDER BY DEFENDANTS

        IT IS FURTHER ORDERED that, to the extent not already completed pursuant to the

TRO, Defendants shall immediately provide a copy of this Order to each affiliate, telemarketer,

marketer, sales entity, successor, assign, member, officer, director, employee, agent, independent

contractor, client, attorney, spouse, subsidiary, division, and representative of any Defendant,

and shall, within ten (10) days from the date of entry of this Order, provide Plaintiff and the

Receiver with a sworn statement that this provision of the Order has been satisfied, which

statement shall include the names, physical addresses, phone numbers, and email addresses of

each such person or entity who received a copy of the Order. Furthermore, Defendants shall not

take any action that would encourage officers, agents, members, directors, employees,

salespersons, independent contractors, attorneys, subsidiaries, affiliates, successors, assigns, or

other persons or entities in active concert or participation with them to disregard this Order or

believe that they are not bound by its provisions.

                               XXIV. SERVICE OF THIS ORDER

        IT IS FURTHER ORDERED that copies of this Order may be served by any means,

including facsimile transmission, electronic mail or other electronic messaging, personal or

overnight delivery, U.S. Mail or FedEx, by agents and employees of Plaintiff, by any law

enforcement agency, or by private process server, upon any Defendant or any person (including

any financial institution) that may have possession, custody or control of any Asset or Document

of any Defendant, or that may be subject to any provision of this Order pursuant to Rule 65(d)(2)

of the Federal Rules of Civil Procedure. For purposes of this Section, service upon any branch,

subsidiary, affiliate, or office of any entity shall effect service upon the entire entity.



                                                   27
                XXV. CORRESPONDENCE AND SERVICE ON PLAINTIFF

       IT IS FURTHER ORDERED that, for the purposes of this Order, all correspondence

and service of pleadings on Plaintiff shall be addressed to:

                                        Amanda R. Grier
                                       Colleen B. Robbins
                                         Elsie B. Kappler
                              FEDERAL TRADE COMMISSION
                             600 Pennsylvania Ave., N.W., CC-8528
                                    Washington, DC 20580
                                   Ph. (202) 326-3745 (Grier)
                                 Ph. (202) 326-2548 (Robbins)
                                  Ph. (202) 326-2466 (Kappler)
                                       Fax (202) 326-3395
                                         agrier@ftc.gov
                                        crobbins@ftc.gov
                                        ekappler@ftc.gov

                          XXVI. RETENTION OF JURISDICTION

       IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter for

all purposes.

       SO ORDERED this 6th day of May, 2019.

                                              BY THE COURT:


                                              ________________________________________
                                              ROBERT J. SHELBY
                                              United States Chief District Judge




                                                 28
Attachment A
§ 310.1 Scope of regulations in this part., 16 C.F.R. § 310.1




  Code of Federal Regulations
   ITitle 16. Commercial Practices
     IChapter I. Federal Trade Commission
        ISubchapter C. Regulations Under Specific Acts of Congress
           IPart 310. Telemarketing Sales Rule (Refs & Annos)

                                                    16 C.F.R. § 310.1

                                        § 310.1 Scope of regulations in this part.

                                             Effective: September 27, 2010
                                                         Currentness




This part implements the Telemarketing and Consumer Fraud and Abuse Prevention Act, 15 U.S.C. 6101–6108, as amended.



AUTHORITY: 15 U.S.C. 6101–6108.


Notes of Decisions (50)



Current through Feb. 14, 2019; 84 FR 4250
End of Document                                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1

                                                                                                             Attachment A
§ 310.2 Definitions., 16 C.F.R. § 310.2




  Code of Federal Regulations
   ITitle 16. Commercial Practices
     IChapter I. Federal Trade Commission
        ISubchapter C. Regulations Under Specific Acts of Congress
           IPart 310. Telemarketing Sales Rule (Refs & Annos)

                                                       16 C.F.R. § 310.2

                                                     § 310.2 Definitions.

                                                 Effective: February 12, 2016
                                                            Currentness




(a) Acquirer means a business organization, financial institution, or an agent of a business organization or financial institution
that has authority from an organization that operates or licenses a credit card system to authorize merchants to accept,
transmit, or process payment by credit card through the credit card system for money, goods or services, or anything else of
value.



(b) Attorney General means the chief legal officer of a state.



(c) Billing information means any data that enables any person to access a customer’s or donor’s account, such as a credit
card, checking, savings, share or similar account, utility bill, mortgage loan account, or debit card.



(d) Caller identification service means a service that allows a telephone subscriber to have the telephone number, and, where
available, name of the calling party transmitted contemporaneously with the telephone call, and displayed on a device in or
connected to the subscriber’s telephone.



(e) Cardholder means a person to whom a credit card is issued or who is authorized to use a credit card on behalf of or in
addition to the person to whom the credit card is issued.



(f) Cash-to-cash money transfer means the electronic (as defined in section 106(2) of the Electronic Signatures in Global and
National Commerce Act (15 U.S.C. 7006(2)) transfer of the value of cash received from one person to another person in a
different location that is sent by a money transfer provider and received in the form of cash. For purposes of this definition,
money transfer provider means any person or financial institution that provides cash-to-cash money transfers for a person in
the normal course of its business, whether or not the person holds an account with such person or financial institution. The
term cash-to-cash money transfer includes a remittance transfer, as defined in section 919(g)(2) of the Electronic Fund
Transfer Act (“EFTA”), 15 U.S.C. 1693a, that is a cash-to-cash transaction; however it does not include any transaction that
is:

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2

                                                                                                          Attachment A
§ 310.2 Definitions., 16 C.F.R. § 310.2




     (1) An electronic fund transfer as defined in section 903 of the EFTA;



     (2) Covered by Regulation E, 12 CFR 1005.20, pertaining to gift cards; or


     (3) Subject to the Truth in Lending Act, 15 U.S.C. 1601 et seq.



(g) Cash reload mechanism is a device, authorization code, personal identification number, or other security measure that
makes it possible for a person to convert cash into an electronic (as defined in section 106(2) of the Electronic Signatures in
Global and National Commerce Act (15 U.S.C. 7006(2)) form that can be used to add funds to a general-use prepaid card, as
defined in Regulation E, 12 CFR 1005.2, or an account with a payment intermediary. For purposes of this definition, a cash
reload mechanism is not itself a general-use prepaid debit card or a swipe reload process or similar method in which funds are
added directly onto a person’s own general-use prepaid card or account with a payment intermediary.



(h) Charitable contribution means any donation or gift of money or any other thing of value.



(i) Commission means the Federal Trade Commission.



(j) Credit means the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment.



(k) Credit card means any card, plate, coupon book, or other credit device existing for the purpose of obtaining money,
property, labor, or services on credit.



(l) Credit card sales draft means any record or evidence of a credit card transaction.



(m) Credit card system means any method or procedure used to process credit card transactions involving credit cards issued
or licensed by the operator of that system.



(n) Customer means any person who is or may be required to pay for goods or services offered through telemarketing.



(o) Debt relief service means any program or service represented, directly or by implication, to renegotiate, settle, or in any
way alter the terms of payment or other terms of the debt between a person and one or more unsecured creditors or debt
collectors, including, but not limited to, a reduction in the balance, interest rate, or fees owed by a person to an unsecured

 WESlLAW'       © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3

                                                                                                          Attachment A
§ 310.2 Definitions., 16 C.F.R. § 310.2



creditor or debt collector.



(p) Donor means any person solicited to make a charitable contribution.



(q) Established business relationship means a relationship between a seller and a consumer based on:



     (1) the consumer’s purchase, rental, or lease of the seller’s goods or services or a financial transaction between the
     consumer and seller, within the eighteen (18) months immediately preceding the date of a telemarketing call; or



     (2) the consumer’s inquiry or application regarding a product or service offered by the seller, within the three (3) months
     immediately preceding the date of a telemarketing call.



(r) Free-to-pay conversion means, in an offer or agreement to sell or provide any goods or services, a provision under which a
customer receives a product or service for free for an initial period and will incur an obligation to pay for the product or
service if he or she does not take affirmative action to cancel before the end of that period.



(s) Investment opportunity means anything, tangible or intangible, that is offered, offered for sale, sold, or traded based
wholly or in part on representations, either express or implied, about past, present, or future income, profit, or appreciation.



(t) Material means likely to affect a person’s choice of, or conduct regarding, goods or services or a charitable contribution.



(u) Merchant means a person who is authorized under a written contract with an acquirer to honor or accept credit cards, or to
transmit or process for payment credit card payments, for the purchase of goods or services or a charitable contribution.



(v) Merchant agreement means a written contract between a merchant and an acquirer to honor or accept credit cards, or to
transmit or process for payment credit card payments, for the purchase of goods or services or a charitable contribution.



(w) Negative option feature means, in an offer or agreement to sell or provide any goods or services, a provision under which
the customer’s silence or failure to take an affirmative action to reject goods or services or to cancel the agreement is
interpreted by the seller as acceptance of the offer.



(x) Outbound telephone call means a telephone call initiated by a telemarketer to induce the purchase of goods or services or
to solicit a charitable contribution.


 WESlLAW'       © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4

                                                                                                          Attachment A
§ 310.2 Definitions., 16 C.F.R. § 310.2




(y) Person means any individual, group, unincorporated association, limited or general partnership, corporation, or other
business entity.



(z) Preacquired account information means any information that enables a seller or telemarketer to cause a charge to be
placed against a customer’s or donor’s account without obtaining the account number directly from the customer or donor
during the telemarketing transaction pursuant to which the account will be charged.



(aa) Prize means anything offered, or purportedly offered, and given, or purportedly given, to a person by chance. For
purposes of this definition, chance exists if a person is guaranteed to receive an item and, at the time of the offer or purported
offer, the telemarketer does not identify the specific item that the person will receive.



(bb) Prize promotion means:



     (1) A sweepstakes or other game of chance; or



     (2) An oral or written express or implied representation that a person has won, has been selected to receive, or may be
     eligible to receive a prize or purported prize.



(cc) Remotely created payment order means any payment instruction or order drawn on a person’s account that is created by
the payee or the payee’s agent and deposited into or cleared through the check clearing system. The term includes, without
limitation, a “remotely created check,” as defined in Regulation CC, Availability of Funds and Collection of Checks, 12 CFR
229.2(fff), but does not include a payment order cleared through an Automated Clearinghouse (ACH) Network or subject to
the Truth in Lending Act, 15 U.S.C. 1601 et seq., and Regulation Z, 12 CFR part 1026.



(dd) Seller means any person who, in connection with a telemarketing transaction, provides, offers to provide, or arranges for
others to provide goods or services to the customer in exchange for consideration.



(ee) State means any state of the United States, the District of Columbia, Puerto Rico, the Northern Mariana Islands, and any
territory or possession of the United States.



(ff) Telemarketer means any person who, in connection with telemarketing, initiates or receives telephone calls to or from a
customer or donor.



(gg) Telemarketing means a plan, program, or campaign which is conducted to induce the purchase of goods or services or a

 WESlLAW'       © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            5

                                                                                                          Attachment A
§ 310.2 Definitions., 16 C.F.R. § 310.2



charitable contribution, by use of one or more telephones and which involves more than one interstate telephone call. The
term does not include the solicitation of sales through the mailing of a catalog which: contains a written description or
illustration of the goods or services offered for sale; includes the business address of the seller; includes multiple pages of
written material or illustrations; and has been issued not less frequently than once a year, when the person making the
solicitation does not solicit customers by telephone but only receives calls initiated by customers in response to the catalog
and during those calls takes orders only without further solicitation. For purposes of the previous sentence, the term “further
solicitation” does not include providing the customer with information about, or attempting to sell, any other item included in
the same catalog which prompted the customer’s call or in a substantially similar catalog.



(hh) Upselling means soliciting the purchase of goods or services following an initial transaction during a single telephone
call. The upsell is a separate telemarketing transaction, not a continuation of the initial transaction. An “external upsell” is a
solicitation made by or on behalf of a seller different from the seller in the initial transaction, regardless of whether the initial
transaction and the subsequent solicitation are made by the same telemarketer. An “internal upsell” is a solicitation made by
or on behalf of the same seller as in the initial transaction, regardless of whether the initial transaction and subsequent
solicitation are made by the same telemarketer.



Credits

[80 FR 77558, Dec. 14, 2015]



AUTHORITY: 15 U.S.C. 6101–6108.


Notes of Decisions (36)



Current through Feb. 14, 2019; 84 FR 4250
End of Document                                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW          © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 6

                                                                                                                Attachment A
§ 310.3 Deceptive telemarketing acts or practices., 16 C.F.R. § 310.3




  Code of Federal Regulations
   ITitle 16. Commercial Practices
     IChapter I. Federal Trade Commission
        ISubchapter C. Regulations Under Specific Acts of Congress
           IPart 310. Telemarketing Sales Rule (Refs & Annos)

                                                       16 C.F.R. § 310.3

                                     § 310.3 Deceptive telemarketing acts or practices.

                                                 Effective: February 12, 2016
                                                            Currentness




(a) Prohibited deceptive telemarketing acts or practices. It is a deceptive telemarketing act or practice and a violation of this
Rule for any seller or telemarketer to engage in the following conduct:



     (1) Before a customer consents to pay659 for goods or services offered, failing to disclose truthfully, in a clear and
     conspicuous manner, the following material information:


     (i) The total costs to purchase, receive, or use, and the quantity of, any goods or services that are the subject of the sales
     offer;660



     (ii) All material restrictions, limitations, or conditions to purchase, receive, or use the goods or services that are the
     subject of the sales offer;



     (iii) If the seller has a policy of not making refunds, cancellations, exchanges, or repurchases, a statement informing the
     customer that this is the seller’s policy; or, if the seller or telemarketer makes a representation about a refund,
     cancellation, exchange, or repurchase policy, a statement of all material terms and conditions of such policy;



     (iv) In any prize promotion, the odds of being able to receive the prize, and, if the odds are not calculable in advance, the
     factors used in calculating the odds; that no purchase or payment is required to win a prize or to participate in a prize
     promotion and that any purchase or payment will not increase the person’s chances of winning; and the
     no-purchase/no-payment method of participating in the prize promotion with either instructions on how to participate or
     an address or local or toll-free telephone number to which customers may write or call for information on how to
     participate;



     (v) All material costs or conditions to receive or redeem a prize that is the subject of the prize promotion;

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             7

                                                                                                           Attachment A
§ 310.3 Deceptive telemarketing acts or practices., 16 C.F.R. § 310.3




    (vi) In the sale of any goods or services represented to protect, insure, or otherwise limit a customer’s liability in the
    event of unauthorized use of the customer’s credit card, the limits on a cardholder’s liability for unauthorized use of a
    credit card pursuant to 15 U.S.C. 1643;



    (vii) If the offer includes a negative option feature, all material terms and conditions of the negative option feature,
    including, but not limited to, the fact that the customer’s account will be charged unless the customer takes an
    affirmative action to avoid the charge(s), the date(s) the charge(s) will be submitted for payment, and the specific steps
    the customer must take to avoid the charge(s); and



    (viii) In the sale of any debt relief service:



         (A) the amount of time necessary to achieve the represented results, and to the extent that the service may include a
         settlement offer to any of the customer’s creditors or debt collectors, the time by which the debt relief service
         provider will make a bona fide settlement offer to each of them;



         (B) to the extent that the service may include a settlement offer to any of the customer’s creditors or debt collectors,
         the amount of money or the percentage of each outstanding debt that the customer must accumulate before the debt
         relief service provider will make a bona fide settlement offer to each of them;



         (C) to the extent that any aspect of the debt relief service relies upon or results in the customer’s failure to make
         timely payments to creditors or debt collectors, that the use of the debt relief service will likely adversely affect the
         customer’s creditworthiness, may result in the customer being subject to collections or sued by creditors or debt
         collectors, and may increase the amount of money the customer owes due to the accrual of fees and interest; and



         (D) to the extent that the debt relief service requests or requires the customer to place funds in an account at an
         insured financial institution, that the customer owns the funds held in the account, the customer may withdraw from
         the debt relief service at any time without penalty, and, if the customer withdraws, the customer must receive all
         funds in the account, other than funds earned by the debt relief service in compliance with § 310.4(a)(5)(i)(A)
         through (C).



    (2) Misrepresenting, directly or by implication, in the sale of goods or services any of the following material
    information:



    (i) The total costs to purchase, receive, or use, and the quantity of, any goods or services that are the subject of a sales
    offer;



 WESlLAW'      © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             8

                                                                                                          Attachment A
§ 310.3 Deceptive telemarketing acts or practices., 16 C.F.R. § 310.3



    (ii) Any material restriction, limitation, or condition to purchase, receive, or use goods or services that are the subject of
    a sales offer;



    (iii) Any material aspect of the performance, efficacy, nature, or central characteristics of goods or services that are the
    subject of a sales offer;



    (iv) Any material aspect of the nature or terms of the seller’s refund, cancellation, exchange, or repurchase policies;



    (v) Any material aspect of a prize promotion including, but not limited to, the odds of being able to receive a prize, the
    nature or value of a prize, or that a purchase or payment is required to win a prize or to participate in a prize promotion;



    (vi) Any material aspect of an investment opportunity including, but not limited to, risk, liquidity, earnings potential, or
    profitability;



    (vii) A seller’s or telemarketer’s affiliation with, or endorsement or sponsorship by, any person or government entity;



    (viii) That any customer needs offered goods or services to provide protections a customer already has pursuant to 15
    U.S.C. 1643;



    (ix) Any material aspect of a negative option feature including, but not limited to, the fact that the customer’s account
    will be charged unless the customer takes an affirmative action to avoid the charge(s), the date(s) the charge(s) will be
    submitted for payment, and the specific steps the customer must take to avoid the charge(s); or



    (x) Any material aspect of any debt relief service, including, but not limited to, the amount of money or the percentage
    of the debt amount that a customer may save by using such service; the amount of time necessary to achieve the
    represented results; the amount of money or the percentage of each outstanding debt that the customer must accumulate
    before the provider of the debt relief service will initiate attempts with the customer’s creditors or debt collectors or
    make a bona fide offer to negotiate, settle, or modify the terms of the customer’s debt; the effect of the service on a
    customer’s creditworthiness; the effect of the service on collection efforts of the customer’s creditors or debt collectors;
    the percentage or number of customers who attain the represented results; and whether a debt relief service is offered or
    provided by a non-profit entity.



    (3) Causing billing information to be submitted for payment, or collecting or attempting to collect payment for goods or
    services or a charitable contribution, directly or indirectly, without the customer’s or donor’s express verifiable
    authorization, except when the method of payment used is a credit card subject to protections of the Truth in Lending
    Act and Regulation Z,661 or a debit card subject to the protections of the Electronic Fund Transfer Act and Regulation
    E.662 Such authorization shall be deemed verifiable if any of the following means is employed:

 WESlLAW'      © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             9

                                                                                                          Attachment A
§ 310.3 Deceptive telemarketing acts or practices., 16 C.F.R. § 310.3




    (i) Express written authorization by the customer or donor, which includes the customer’s or donor’s signature;663



    (ii) Express oral authorization which is audio-recorded and made available upon request to the customer or donor, and
    the customer’s or donor’s bank or other billing entity, and which evidences clearly both the customer’s or donor’s
    authorization of payment for the goods or services or charitable contribution that are the subject of the telemarketing
    transaction and the customer’s or donor’s receipt of all of the following information:



         (A) An accurate description, clearly and conspicuously stated, of the goods or services or charitable contribution
         for which payment authorization is sought;



         (B) The number of debits, charges, or payments (if more than one);



         (C) The date(s) the debit(s), charge(s), or payment(s) will be submitted for payment;



         (D) The amount(s) of the debit(s), charge(s), or payment(s);



         (E) The customer’s or donor’s name;



         (F) The customer’s or donor’s billing information, identified with sufficient specificity such that the customer or
         donor understands what account will be used to collect payment for the goods or services or charitable contribution
         that are the subject of the telemarketing transaction;



         (G) A telephone number for customer or donor inquiry that is answered during normal business hours; and



         (H) The date of the customer’s or donor’s oral authorization; or



    (iii) Written confirmation of the transaction, identified in a clear and conspicuous manner as such on the outside of the
    envelope, sent to the customer or donor via first class mail prior to the submission for payment of the customer’s or
    donor’s billing information, and that includes all of the information contained in §§ 310.3(a)(3)(ii)(A)-(G) and a clear
    and conspicuous statement of the procedures by which the customer or donor can obtain a refund from the seller or
    telemarketer or charitable organization in the event the confirmation is inaccurate; provided, however, that this means of
    authorization shall not be deemed verifiable in instances in which goods or services are offered in a transaction
    involving a free-to-pay conversion and preacquired account information.



 WESlLAW'      © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        10

                                                                                                       Attachment A
§ 310.3 Deceptive telemarketing acts or practices., 16 C.F.R. § 310.3



     (4) Making a false or misleading statement to induce any person to pay for goods or services or to induce a charitable
     contribution.



(b) Assisting and facilitating. It is a deceptive telemarketing act or practice and a violation of this Rule for a person to provide
substantial assistance or support to any seller or telemarketer when that person knows or consciously avoids knowing that the
seller or telemarketer is engaged in any act or practice that violates §§ 310.3(a), (c) or (d), or § 310.4 of this Rule.



(c) Credit card laundering. Except as expressly permitted by the applicable credit card system, it is a deceptive telemarketing
act or practice and a violation of this Rule for:



     (1) A merchant to present to or deposit into, or cause another to present to or deposit into, the credit card system for
     payment, a credit card sales draft generated by a telemarketing transaction that is not the result of a telemarketing credit
     card transaction between the cardholder and the merchant;



     (2) Any person to employ, solicit, or otherwise cause a merchant, or an employee, representative, or agent of the
     merchant, to present to or deposit into the credit card system for payment, a credit card sales draft generated by a
     telemarketing transaction that is not the result of a telemarketing credit card transaction between the cardholder and the
     merchant; or



     (3) Any person to obtain access to the credit card system through the use of a business relationship or an affiliation with
     a merchant, when such access is not authorized by the merchant agreement or the applicable credit card system.



(d) Prohibited deceptive acts or practices in the solicitation of charitable contributions. It is a fraudulent charitable
solicitation, a deceptive telemarketing act or practice, and a violation of this Rule for any telemarketer soliciting charitable
contributions to misrepresent, directly or by implication, any of the following material information:



     (1) The nature, purpose, or mission of any entity on behalf of which a charitable contribution is being requested;



     (2) That any charitable contribution is tax deductible in whole or in part;



     (3) The purpose for which any charitable contribution will be used;



     (4) The percentage or amount of any charitable contribution that will go to a charitable organization or to any particular
     charitable program;



 WESlLAW'       © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             11

                                                                                                            Attachment A
§ 310.3 Deceptive telemarketing acts or practices., 16 C.F.R. § 310.3



      (5) Any material aspect of a prize promotion including, but not limited to: the odds of being able to receive a prize; the
      nature or value of a prize; or that a charitable contribution is required to win a prize or to participate in a prize
      promotion; or



      (6) A charitable organization’s or telemarketer’s affiliation with, or endorsement or sponsorship by, any person or
      government entity.



Credits

[80 FR 77558, Dec. 14, 2015]



AUTHORITY: 15 U.S.C. 6101–6108.


Notes of Decisions (105)



Current through Feb. 14, 2019; 84 FR 4250

Footnotes
659
        When a seller or telemarketer uses, or directs a customer to use, a courier to transport payment, the seller or telemarketer must
        make the disclosures required by § 310.3(a)(1) before sending a courier to pick up payment or authorization for payment, or
        directing a customer to have a courier pick up payment or authorization for payment. In the case of debt relief services, the seller or
        telemarketer must make the disclosures required by § 310.3(a)(1) before the consumer enrolls in an offered program.

660
        For offers of consumer credit products subject to the Truth in Lending Act, 15 U.S.C. 1601 et seq., and Regulation Z, 12 CFR 226,
        compliance with the disclosure requirements under the Truth in Lending Act and Regulation Z shall constitute compliance with §
        310.3(a)(1)(i) of this Rule.

661
        Truth in Lending Act, 15 U.S.C. 1601 et seq., and Regulation Z, 12 CFR part 226.

662
        Electronic Fund Transfer Act, 15 U.S.C. 1693 et seq., and Regulation E, 12 CFR part 205.

663
        For purposes of this Rule, the term “signature” shall include an electronic or digital form of signature, to the extent that such form
        of signature is recognized as a valid signature under applicable federal law or state contract law.



End of Document                                                            © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW          © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     12

                                                                                                                     Attachment A
§ 310.4 Abusive telemarketing acts or practices., 16 C.F.R. § 310.4




   KeyCite Yellow Flag - Negative Treatment
Unconstitutional or PreemptedNegative Treatment Reconsidered by Mainstream Marketing Services, Inc. v. F.T.C., 10th Cir.(Colo.), Feb. 17, 2004
  Code of Federal Regulations
   ITitle 16. Commercial Practices
     IChapter I. Federal Trade Commission
        ISubchapter C. Regulations Under Specific Acts of Congress
           IPart 310. Telemarketing Sales Rule (Refs & Annos)

                                                                16 C.F.R. § 310.4

                                            § 310.4 Abusive telemarketing acts or practices.

                                                           Effective: June 13, 2016
                                                                      Currentness




(a) Abusive conduct generally. It is an abusive telemarketing act or practice and a violation of this Rule for any seller or
telemarketer to engage in the following conduct:



      (1) Threats, intimidation, or the use of profane or obscene language;



      (2) Requesting or receiving payment of any fee or consideration for goods or services represented to remove derogatory
      information from, or improve, a person’s credit history, credit record, or credit rating until:



      (i) The time frame in which the seller has represented all of the goods or services will be provided to that person has
      expired; and



      (ii) The seller has provided the person with documentation in the form of a consumer report from a consumer reporting
      agency demonstrating that the promised results have been achieved, such report having been issued more than six
      months after the results were achieved. Nothing in this Rule should be construed to affect the requirement in the Fair
      Credit Reporting Act, 15 U.S.C. 1681, that a consumer report may only be obtained for a specified permissible purpose;



      (3) Requesting or receiving payment of any fee or consideration from a person for goods or services represented to
      recover or otherwise assist in the return of money or any other item of value paid for by, or promised to, that person in a
      previous transaction, until seven (7) business days after such money or other item is delivered to that person. This
      provision shall not apply to goods or services provided to a person by a licensed attorney;



                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                            13

                                                                                                                            Attachment A
§ 310.4 Abusive telemarketing acts or practices., 16 C.F.R. § 310.4



    (4) Requesting or receiving payment of any fee or consideration in advance of obtaining a loan or other extension of
    credit when the seller or telemarketer has guaranteed or represented a high likelihood of success in obtaining or
    arranging a loan or other extension of credit for a person;




    (5) (i) Requesting or receiving payment of any fee or consideration for any debt relief service until and unless:



         (A) The seller or telemarketer has renegotiated, settled, reduced, or otherwise altered the terms of at least one debt
         pursuant to a settlement agreement, debt management plan, or other such valid contractual agreement executed by
         the customer;



         (B) The customer has made at least one payment pursuant to that settlement agreement, debt management plan, or
         other valid contractual agreement between the customer and the creditor or debt collector; and



         (C) To the extent that debts enrolled in a service are renegotiated, settled, reduced, or otherwise altered
         individually, the fee or consideration either:



              (1) Bears the same proportional relationship to the total fee for renegotiating, settling, reducing, or altering the
              terms of the entire debt balance as the individual debt amount bears to the entire debt amount. The individual
              debt amount and the entire debt amount are those owed at the time the debt was enrolled in the service; or



              (2) Is a percentage of the amount saved as a result of the renegotiation, settlement, reduction, or alteration. The
              percentage charged cannot change from one individual debt to another. The amount saved is the difference
              between the amount owed at the time the debt was enrolled in the service and the amount actually paid to
              satisfy the debt.



    (ii) Nothing in § 310.4(a)(5)(i) prohibits requesting or requiring the customer to place funds in an account to be used for
    the debt relief provider’s fees and for payments to creditors or debt collectors in connection with the renegotiation,
    settlement, reduction, or other alteration of the terms of payment or other terms of a debt, provided that:



         (A) The funds are held in an account at an insured financial institution;



         (B) The customer owns the funds held in the account and is paid accrued interest on the account, if any;



         (C) The entity administering the account is not owned or controlled by, or in any way affiliated with, the debt relief
         service;

 WESlLAW'     © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             14

                                                                                                          Attachment A
§ 310.4 Abusive telemarketing acts or practices., 16 C.F.R. § 310.4




         (D) The entity administering the account does not give or accept any money or other compensation in exchange for
         referrals of business involving the debt relief service; and



         (E) The customer may withdraw from the debt relief service at any time without penalty, and must receive all funds
         in the account, other than funds earned by the debt relief service in compliance with § 310.4(a)(5)(i)(A) through
         (C), within seven (7) business days of the customer’s request.



    (6) Disclosing or receiving, for consideration, unencrypted consumer account numbers for use in telemarketing;
    provided, however, that this paragraph shall not apply to the disclosure or receipt of a customer’s or donor’s billing
    information to process a payment for goods or services or a charitable contribution pursuant to a transaction;



    (7) Causing billing information to be submitted for payment, directly or indirectly, without the express informed consent
    of the customer or donor. In any telemarketing transaction, the seller or telemarketer must obtain the express informed
    consent of the customer or donor to be charged for the goods or services or charitable contribution and to be charged
    using the identified account. In any telemarketing transaction involving preacquired account information, the
    requirements in paragraphs (a)(7)(i) through (ii) of this section must be met to evidence express informed consent.



    (i) In any telemarketing transaction involving preacquired account information and a free-to-pay conversion feature, the
    seller or telemarketer must:



         (A) Obtain from the customer, at a minimum, the last four (4) digits of the account number to be charged;



         (B) Obtain from the customer his or her express agreement to be charged for the goods or services and to be
         charged using the account number pursuant to paragraph (a)(7)(i)(A) of this section; and,



         (C) Make and maintain an audio recording of the entire telemarketing transaction.



    (ii) In any other telemarketing transaction involving preacquired account information not described in paragraph
    (a)(7)(i) of this section, the seller or telemarketer must:



         (A) At a minimum, identify the account to be charged with sufficient specificity for the customer or donor to
         understand what account will be charged; and




 WESlLAW'     © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        15

                                                                                                      Attachment A
§ 310.4 Abusive telemarketing acts or practices., 16 C.F.R. § 310.4



          (B) Obtain from the customer or donor his or her express agreement to be charged for the goods or services and to
          be charged using the account number identified pursuant to paragraph (a)(7)(ii)(A) of this section;



     (8) Failing to transmit or cause to be transmitted the telephone number, and, when made available by the telemarketer’s
     carrier, the name of the telemarketer, to any caller identification service in use by a recipient of a telemarketing call;
     provided that it shall not be a violation to substitute (for the name and phone number used in, or billed for, making the
     call) the name of the seller or charitable organization on behalf of which a telemarketing call is placed, and the seller’s
     or charitable organization’s customer or donor service telephone number, which is answered during regular business
     hours;



     (9) Creating or causing to be created, directly or indirectly, a remotely created payment order as payment for goods or
     services offered or sold through telemarketing or as a charitable contribution solicited or sought through telemarketing;
     or



     (10) Accepting from a customer or donor, directly or indirectly, a cash-to-cash money transfer or cash reload mechanism
     as payment for goods or services offered or sold through telemarketing or as a charitable contribution solicited or sought
     through telemarketing.



(b) Pattern of calls.



     (1) It is an abusive telemarketing act or practice and a violation of this Rule for a telemarketer to engage in, or for a
     seller to cause a telemarketer to engage in, the following conduct:



     (i) Causing any telephone to ring, or engaging any person in telephone conversation, repeatedly or continuously with
     intent to annoy, abuse, or harass any person at the called number;



     (ii) Denying or interfering in any way, directly or indirectly, with a person’s right to be placed on any registry of names
     and/or telephone numbers of persons who do not wish to receive outbound telephone calls established to comply with
     paragraph (b)(1)(iii)(A) of this section, including, but not limited to, harassing any person who makes such a request;
     hanging up on that person; failing to honor the request; requiring the person to listen to a sales pitch before accepting the
     request; assessing a charge or fee for honoring the request; requiring a person to call a different number to submit the
     request; and requiring the person to identify the seller making the call or on whose behalf the call is made;



     (iii) Initiating any outbound telephone call to a person when:



          (A) That person previously has stated that he or she does not wish to receive an outbound telephone call made by or
          on behalf of the seller whose goods or services are being offered or made on behalf of the charitable organization
          for which a charitable contribution is being solicited; or
 WESlLAW'        © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          16

                                                                                                          Attachment A
§ 310.4 Abusive telemarketing acts or practices., 16 C.F.R. § 310.4




         (B) That person’s telephone number is on the “do-not-call” registry, maintained by the Commission, of persons
         who do not wish to receive outbound telephone calls to induce the purchase of goods or services unless the seller or
         telemarketer:



              (1) Can demonstrate that the seller has obtained the express agreement, in writing, of such person to place
              calls to that person. Such written agreement shall clearly evidence such person’s authorization that calls made
              by or on behalf of a specific party may be placed to that person, and shall include the telephone number to
              which the calls may be placed and the signature664 of that person; or



              (2) Can demonstrate that the seller has an established business relationship with such person, and that person
              has not stated that he or she does not wish to receive outbound telephone calls under paragraph (b)(1)(iii)(A)
              of this section; or



    (iv) Abandoning any outbound telephone call. An outbound telephone call is “abandoned” under this section if a person
    answers it and the telemarketer does not connect the call to a sales representative within two (2) seconds of the person’s
    completed greeting.



    (v) Initiating any outbound telephone call that delivers a prerecorded message, other than a prerecorded message
    permitted for compliance with the call abandonment safe harbor in § 310.4(b)(4)(iii), unless:



         (A) In any such call to induce the purchase of any good or service, the seller has obtained from the recipient of the
         call an express agreement, in writing, that:



              (i) The seller obtained only after a clear and conspicuous disclosure that the purpose of the agreement is to
              authorize the seller to place prerecorded calls to such person;



              (ii) The seller obtained without requiring, directly or indirectly, that the agreement be executed as a condition
              of purchasing any good or service;



              (iii) Evidences the willingness of the recipient of the call to receive calls that deliver prerecorded messages by
              or on behalf of a specific seller; and



              (iv) Includes such person’s telephone number and signature;665 and



 WESlLAW'     © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           17

                                                                                                        Attachment A
§ 310.4 Abusive telemarketing acts or practices., 16 C.F.R. § 310.4



         (B) In any such call to induce the purchase of any good or service, or to induce a charitable contribution from a
         member of, or previous donor to, a non-profit charitable organization on whose behalf the call is made, the seller or
         telemarketer:



              (i) Allows the telephone to ring for at least fifteen (15) seconds or four (4) rings before disconnecting an
              unanswered call; and



              (ii) Within two (2) seconds after the completed greeting of the person called, plays a prerecorded message that
              promptly provides the disclosures required by § 310.4(d) or (e), followed immediately by a disclosure of one
              or both of the following:



              (A) In the case of a call that could be answered in person by a consumer, that the person called can use an
              automated interactive voice and/or keypress-activated opt-out mechanism to assert a Do Not Call request
              pursuant to § 310.4(b)(1)(iii)(A) at any time during the message. The mechanism must:



                   (1) Automatically add the number called to the seller’s entity-specific Do Not Call list;



                   (2) Once invoked, immediately disconnect the call; and



                   (3) Be available for use at any time during the message; and



              (B) In the case of a call that could be answered by an answering machine or voicemail service, that the person
              called can use a toll-free telephone number to assert a Do Not Call request pursuant to § 310.4(b)(1)(iii)(A).
              The number provided must connect directly to an automated interactive voice or keypress-activated opt-out
              mechanism that:



                   (1) Automatically adds the number called to the seller’s entity-specific Do Not Call list;



                   (2) Immediately thereafter disconnects the call; and



                   (3) Is accessible at any time throughout the duration of the telemarketing campaign; and



              (iii) Complies with all other requirements of this part and other applicable federal and state laws.


 WESlLAW'     © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         18

                                                                                                         Attachment A
§ 310.4 Abusive telemarketing acts or practices., 16 C.F.R. § 310.4




         (C) Any call that complies with all applicable requirements of this paragraph (v) shall not be deemed to violate §
         310.4(b)(1)(iv) of this part.



         (D) This paragraph (v) shall not apply to any outbound telephone call that delivers a prerecorded healthcare
         message made by, or on behalf of, a covered entity or its business associate, as those terms are defined in the
         HIPAA Privacy Rule, 45 CFR 160.103.



    (2) It is an abusive telemarketing act or practice and a violation of this Rule for any person to sell, rent, lease, purchase,
    or use any list established to comply with § 310.4(b)(1)(iii)(A), or maintained by the Commission pursuant to §
    310.4(b)(1)(iii)(B), for any purpose except compliance with the provisions of this Rule or otherwise to prevent telephone
    calls to telephone numbers on such lists.



    (3) A seller or telemarketer will not be liable for violating § 310.4(b)(1)(ii) and (iii) if it can demonstrate that, as part of
    the seller’s or telemarketer’s routine business practice:



    (i) It has established and implemented written procedures to comply with § 310.4(b)(1)(ii) and (iii);



    (ii) It has trained its personnel, and any entity assisting in its compliance, in the procedures established pursuant to §
    310.4(b)(3)(i);



    (iii) The seller, or a telemarketer or another person acting on behalf of the seller or charitable organization, has
    maintained and recorded a list of telephone numbers the seller or charitable organization may not contact, in compliance
    with § 310.4(b)(1)(iii)(A);



    (iv) The seller or a telemarketer uses a process to prevent telemarketing to any telephone number on any list established
    pursuant to § 310.4(b)(3)(iii) or 310.4(b)(1)(iii)(B), employing a version of the “do-not-call” registry obtained from the
    Commission no more than thirty-one (31) days prior to the date any call is made, and maintains records documenting
    this process;



    (v) The seller or a telemarketer or another person acting on behalf of the seller or charitable organization, monitors and
    enforces compliance with the procedures established pursuant to § 310.4(b)(3)(i); and



    (vi) Any subsequent call otherwise violating paragraph (b)(1)(ii) or (iii) of this section is the result of error and not of
    failure to obtain any information necessary to comply with a request pursuant to paragraph (b)(1)(iii)(A) of this section
    not to receive further calls by or on behalf of a seller or charitable organization.


 WESlLAW'      © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              19

                                                                                                            Attachment A
§ 310.4 Abusive telemarketing acts or practices., 16 C.F.R. § 310.4




     (4) A seller or telemarketer will not be liable for violating § 310.4(b)(1)(iv) if:



     (i) The seller or telemarketer employs technology that ensures abandonment of no more than three (3) percent of all calls
     answered by a person, measured over the duration of a single calling campaign, if less than 30 days, or separately over
     each successive 30–day period or portion thereof that the campaign continues.



     (ii) The seller or telemarketer, for each telemarketing call placed, allows the telephone to ring for at least fifteen (15)
     seconds or four (4) rings before disconnecting an unanswered call;



     (iii) Whenever a sales representative is not available to speak with the person answering the call within two (2) seconds
     after the person’s completed greeting, the seller or telemarketer promptly plays a recorded message that states the name
     and telephone number of the seller on whose behalf the call was placed666 ; and



     (iv) The seller or telemarketer, in accordance with § 310.5(b)-(d), retains records establishing compliance with §
     310.4(b)(4)(i)-(iii).



(c) Calling time restrictions. Without the prior consent of a person, it is an abusive telemarketing act or practice and a
violation of this Rule for a telemarketer to engage in outbound telephone calls to a person’s residence at any time other than
between 8:00 a.m. and 9:00 p.m. local time at the called person’s location.



(d) Required oral disclosures in the sale of goods or services. It is an abusive telemarketing act or practice and a violation of
this Rule for a telemarketer in an outbound telephone call or internal or external upsell to induce the purchase of goods or
services to fail to disclose truthfully, promptly, and in a clear and conspicuous manner to the person receiving the call, the
following information:



     (1) The identity of the seller;



     (2) That the purpose of the call is to sell goods or services;



     (3) The nature of the goods or services; and



     (4) That no purchase or payment is necessary to be able to win a prize or participate in a prize promotion if a prize
     promotion is offered and that any purchase or payment will not increase the person’s chances of winning. This
     disclosure must be made before or in conjunction with the description of the prize to the person called. If requested by

 WESlLAW'       © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          20

                                                                                                         Attachment A
§ 310.4 Abusive telemarketing acts or practices., 16 C.F.R. § 310.4



      that person, the telemarketer must disclose the no-purchase/no-payment entry method for the prize promotion; provided,
      however, that, in any internal upsell for the sale of goods or services, the seller or telemarketer must provide the
      disclosures listed in this section only to the extent that the information in the upsell differs from the disclosures provided
      in the initial telemarketing transaction.



(e) Required oral disclosures in charitable solicitations. It is an abusive telemarketing act or practice and a violation of this
Rule for a telemarketer, in an outbound telephone call to induce a charitable contribution, to fail to disclose truthfully,
promptly, and in a clear and conspicuous manner to the person receiving the call, the following information:



      (1) The identity of the charitable organization on behalf of which the request is being made; and



      (2) That the purpose of the call is to solicit a charitable contribution.



Credits

[76 FR 58716, Sept. 22, 2011; 80 FR 77559, Dec. 14, 2015]



AUTHORITY: 15 U.S.C. 6101–6108.


Notes of Decisions (107)



Current through Feb. 14, 2019; 84 FR 4250

Footnotes
664
        For purposes of this Rule, the term “signature” shall include an electronic or digital form of signature, to the extent that such form
        of signature is recognized as a valid signature under applicable federal law or state contract law.


665
        For purposes of this Rule, the term “signature” shall include an electronic or digital form of signature, to the extent that such form
        of signature is recognized as a valid signature under applicable federal law or state contract law.


666
        This provision does not affect any seller’s or telemarketer’s obligation to comply with relevant state and federal laws, including but
        not limited to the TCPA, 47 U.S.C. 227, and 47 CFR part 64.1200.




End of Document                                                           © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW          © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    21

                                                                                                                    Attachment A
§ 310.5 Recordkeeping requirements., 16 C.F.R. § 310.5




  Code of Federal Regulations
   ITitle 16. Commercial Practices
     IChapter I. Federal Trade Commission
        ISubchapter C. Regulations Under Specific Acts of Congress
           IPart 310. Telemarketing Sales Rule (Refs & Annos)

                                                       16 C.F.R. § 310.5

                                           § 310.5 Recordkeeping requirements.

                                               Effective: September 27, 2010
                                                           Currentness




(a) Any seller or telemarketer shall keep, for a period of 24 months from the date the record is produced, the following
records relating to its telemarketing activities:



     (1) All substantially different advertising, brochures, telemarketing scripts, and promotional materials;



     (2) The name and last known address of each prize recipient and the prize awarded for prizes that are represented,
     directly or by implication, to have a value of $25.00 or more;


     (3) The name and last known address of each customer, the goods or services purchased, the date such goods or services
     were shipped or provided, and the amount paid by the customer for the goods or services;667



     (4) The name, any fictitious name used, the last known home address and telephone number, and the job title(s) for all
     current and former employees directly involved in telephone sales or solicitations; provided, however, that if the seller
     or telemarketer permits fictitious names to be used by employees, each fictitious name must be traceable to only one
     specific employee; and



     (5) All verifiable authorizations or records of express informed consent or express agreement required to be provided or
     received under this Rule.



(b) A seller or telemarketer may keep the records required by § 310.5(a) in any form, and in the same manner, format, or
place as they keep such records in the ordinary course of business. Failure to keep all records required by § 310.5(a) shall be
a violation of this Rule.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         22

                                                                                                         Attachment A
§ 310.5 Recordkeeping requirements., 16 C.F.R. § 310.5



(c) The seller and the telemarketer calling on behalf of the seller may, by written agreement, allocate responsibility between
themselves for the recordkeeping required by this Section. When a seller and telemarketer have entered into such an
agreement, the terms of that agreement shall govern, and the seller or telemarketer, as the case may be, need not keep records
that duplicate those of the other. If the agreement is unclear as to who must maintain any required record(s), or if no such
agreement exists, the seller shall be responsible for complying with §§ 310.5(a)(1)-(3) and (5); the telemarketer shall be
responsible for complying with § 310.5(a)(4).



(d) In the event of any dissolution or termination of the seller’s or telemarketer’s business, the principal of that seller or
telemarketer shall maintain all records as required under this section. In the event of any sale, assignment, or other change in
ownership of the seller’s or telemarketer’s business, the successor business shall maintain all records required under this
section.



AUTHORITY: 15 U.S.C. 6101–6108.


Current through Feb. 14, 2019; 84 FR 4250

Footnotes
667
       For offers of consumer credit products subject to the Truth in Lending Act, 15 U.S.C. 1601 et seq., and Regulation Z, 12 CFR 226,
       compliance with the recordkeeping requirements under the Truth in Lending Act, and Regulation Z, shall constitute compliance
       with § 310.5(a)(3) of this Rule.




End of Document                                                        © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW          © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 23

                                                                                                                 Attachment A
§ 310.6 Exemptions., 16 C.F.R. § 310.6




   KeyCite Yellow Flag - Negative Treatment
Unconstitutional or PreemptedNegative Treatment Reconsidered by Mainstream Marketing Services, Inc. v. F.T.C., 10th Cir.(Colo.), Feb. 17, 2004
  Code of Federal Regulations
   ITitle 16. Commercial Practices
     IChapter I. Federal Trade Commission
        ISubchapter C. Regulations Under Specific Acts of Congress
           IPart 310. Telemarketing Sales Rule (Refs & Annos)

                                                                16 C.F.R. § 310.6

                                                              § 310.6 Exemptions.

                                                           Effective: June 13, 2016
                                                                      Currentness




(a) Solicitations to induce charitable contributions via outbound telephone calls are not covered by § 310.4(b)(1)(iii)(B) of
this Rule.



(b) The following acts or practices are exempt from this Rule:



      (1) The sale of pay-per-call services subject to the Commission’s Rule entitled “Trade Regulation Rule Pursuant to the
      Telephone Disclosure and Dispute Resolution Act of 1992,” 16 CFR part 308, provided, however, that this exemption
      does not apply to the requirements of §§ 310.4(a)(1), (a)(7), (b), and (c);



      (2) The sale of franchises subject to the Commission’s Rule entitled “Disclosure Requirements and Prohibitions
      Concerning Franchising,” (“Franchise Rule”) 16 CFR part 436, and the sale of business opportunities subject to the
      Commission’s Rule entitled “Disclosure Requirements and Prohibitions Concerning Business Opportunities,”
      (“Business Opportunity Rule”) 16 CFR part 437, provided, however, that this exemption does not apply to the
      requirements of §§ 310.4(a)(1), (a)(7), (b), and (c);



      (3) Telephone calls in which the sale of goods or services or charitable solicitation is not completed, and payment or
      authorization of payment is not required, until after a face-to-face sales or donation presentation by the seller or
      charitable organization, provided, however, that this exemption does not apply to the requirements of §§ 310.4(a)(1),
      (a)(7), (b), and (c);



      (4) Telephone calls initiated by a customer or donor that are not the result of any solicitation by a seller, charitable
      organization, or telemarketer, provided, however, that this exemption does not apply to any instances of upselling

                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                            24

                                                                                                                            Attachment A
§ 310.6 Exemptions., 16 C.F.R. § 310.6



    included in such telephone calls;



    (5) Telephone calls initiated by a customer or donor in response to an advertisement through any medium, other than
    direct mail solicitation, provided, however, that this exemption does not apply to:



    (i) Calls initiated by a customer or donor in response to an advertisement relating to investment opportunities, debt relief
    services, business opportunities other than business arrangements covered by the Franchise Rule or Business
    Opportunity Rule, or advertisements involving offers for goods or services described in § 310.3(a)(1)(vi) or §
    310.4(a)(2) through (4);



    (ii) The requirements of § 310.4(a)(9) or (10); or



    (iii) Any instances of upselling included in such telephone calls;



    (6) Telephone calls initiated by a customer or donor in response to a direct mail solicitation, including solicitations via
    the U.S. Postal Service, facsimile transmission, electronic mail, and other similar methods of delivery in which a
    solicitation is directed to specific address(es) or person(s), that clearly, conspicuously, and truthfully discloses all
    material information listed in § 310.3(a)(1), for any goods or services offered in the direct mail solicitation, and that
    contains no material misrepresentation regarding any item contained in § 310.3(d) for any requested charitable
    contribution; provided, however, that this exemption does not apply to:



    (i) Calls initiated by a customer in response to a direct mail solicitation relating to prize promotions, investment
    opportunities, debt relief services, business opportunities other than business arrangements covered by the Franchise
    Rule or Business Opportunity Rule, or goods or services described in § 310.3(a)(1)(vi) or § 310.4(a)(2) through (4);



    (ii) The requirements of § 310.4(a)(9) or (10); or



    (iii) Any instances of upselling included in such telephone calls; and



    (7) Telephone calls between a telemarketer and any business to induce the purchase of goods or services or a charitable
    contribution by the business, except calls to induce the retail sale of nondurable office or cleaning supplies; provided,
    however, that §§ 310.4(b)(1)(iii)(B) and 310.5 shall not apply to sellers or telemarketers of nondurable office or cleaning
    supplies.



Credits


 WESlLAW'      © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          25

                                                                                                        Attachment A
§ 310.6 Exemptions., 16 C.F.R. § 310.6



[80 FR 77559, Dec. 14, 2015]



AUTHORITY: 15 U.S.C. 6101–6108.


Notes of Decisions (11)



Current through Feb. 14, 2019; 84 FR 4250
End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW          © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      26

                                                                                                      Attachment A
§ 310.7 Actions by states and private persons., 16 C.F.R. § 310.7




  Code of Federal Regulations
   ITitle 16. Commercial Practices
     IChapter I. Federal Trade Commission
        ISubchapter C. Regulations Under Specific Acts of Congress
           IPart 310. Telemarketing Sales Rule (Refs & Annos)

                                                       16 C.F.R. § 310.7

                                       § 310.7 Actions by states and private persons.

                                                Effective: September 27, 2010
                                                            Currentness




(a) Any attorney general or other officer of a state authorized by the state to bring an action under the Telemarketing and
Consumer Fraud and Abuse Prevention Act, and any private person who brings an action under that Act, shall serve written
notice of its action on the Commission, if feasible, prior to its initiating an action under this Rule. The notice shall be sent to
the Office of the Director, Bureau of Consumer Protection, Federal Trade Commission, Washington, DC 20580, and shall
include a copy of the state’s or private person’s complaint and any other pleadings to be filed with the court. If prior notice is
not feasible, the state or private person shall serve the Commission with the required notice immediately upon instituting its
action.



(b) Nothing contained in this Section shall prohibit any attorney general or other authorized state official from proceeding in
state court on the basis of an alleged violation of any civil or criminal statute of such state.



AUTHORITY: 15 U.S.C. 6101–6108.


Notes of Decisions (12)



Current through Feb. 14, 2019; 84 FR 4250
End of Document                                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                27

                                                                                                                Attachment A
§ 310.8 Fee for access to the National Do Not Call Registry., 16 C.F.R. § 310.8




   KeyCite Yellow Flag - Negative Treatment
Unconstitutional or PreemptedNegative Treatment Reconsidered by Mainstream Marketing Services, Inc. v. F.T.C., 10th Cir.(Colo.), Feb. 17, 2004
  Code of Federal Regulations
   ITitle 16. Commercial Practices
     IChapter I. Federal Trade Commission
        ISubchapter C. Regulations Under Specific Acts of Congress
           IPart 310. Telemarketing Sales Rule (Refs & Annos)

                                                                16 C.F.R. § 310.8

                                    § 310.8 Fee for access to the National Do Not Call Registry.

                                                          Effective: October 1, 2018
                                                                      Currentness




(a) It is a violation of this Rule for any seller to initiate, or cause any telemarketer to initiate, an outbound telephone call to
any person whose telephone number is within a given area code unless such seller, either directly or through another person,
first has paid the annual fee, required by § 310.8(c), for access to telephone numbers within that area code that are included in
the National Do Not Call Registry maintained by the Commission under § 310.4(b)(1)(iii)(B); provided, however, that such
payment is not necessary if the seller initiates, or causes a telemarketer to initiate, calls solely to persons pursuant to §§
310.4(b)(1)(iii)(B)(i) or (ii), and the seller does not access the National Do Not Call Registry for any other purpose.



(b) It is a violation of this Rule for any telemarketer, on behalf of any seller, to initiate an outbound telephone call to any
person whose telephone number is within a given area code unless that seller, either directly or through another person, first
has paid the annual fee, required by § 310.8(c), for access to the telephone numbers within that area code that are included in
the National Do Not Call Registry; provided, however, that such payment is not necessary if the seller initiates, or causes a
telemarketer to initiate, calls solely to persons pursuant to §§ 310.4(b)(1)(iii)(B)( i ) or ( ii ), and the seller does not access the
National Do Not Call Registry for any other purpose.



(c) The annual fee, which must be paid by any person prior to obtaining access to the National Do Not Call Registry, is $63
for each area code of data accessed, up to a maximum of $17,406; provided, however, that there shall be no charge to any
person for accessing the first five area codes of data, and provided further, that there shall be no charge to any person
engaging in or causing others to engage in outbound telephone calls to consumers and who is accessing area codes of data in
the National Do Not Call Registry if the person is permitted to access, but is not required to access, the National Do Not Call
Registry under this Rule, 47 CFR 64.1200, or any other Federal regulation or law. No person may participate in any
arrangement to share the cost of accessing the National Do Not Call Registry, including any arrangement with any
telemarketer or service provider to divide the costs to access the registry among various clients of that telemarketer or service
provider.



(d) Each person who pays, either directly or through another person, the annual fee set forth in paragraph (c) of this section,
each person excepted under paragraph (c) from paying the annual fee, and each person excepted from paying an annual fee

                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                            28

                                                                                                                            Attachment A
§ 310.8 Fee for access to the National Do Not Call Registry., 16 C.F.R. § 310.8



under § 310.4(b)(1)(iii)(B), will be provided a unique account number that will allow that person to access the registry data
for the selected area codes at any time for the twelve month period beginning on the first day of the month in which the
person paid the fee (“the annual period”). To obtain access to additional area codes of data during the first six months of the
annual period, each person required to pay the fee under paragraph (c) of this section must first pay $63 for each additional
area code of data not initially selected. To obtain access to additional area codes of data during the second six months of the
annual period, each person required to pay the fee under paragraph (c) of this section must first pay $32 for each additional
area code of data not initially selected. The payment of the additional fee will permit the person to access the additional area
codes of data for the remainder of the annual period.



(e) Access to the National Do Not Call Registry is limited to telemarketers, sellers, others engaged in or causing others to
engage in telephone calls to consumers, service providers acting on behalf of such persons, and any government agency that
has law enforcement authority. Prior to accessing the National Do Not Call Registry, a person must provide the identifying
information required by the operator of the registry to collect the fee, and must certify, under penalty of law, that the person is
accessing the registry solely to comply with the provisions of this Rule or to otherwise prevent telephone calls to telephone
numbers on the registry. If the person is accessing the registry on behalf of sellers, that person also must identify each of the
sellers on whose behalf it is accessing the registry, must provide each seller’s unique account number for access to the
national registry, and must certify, under penalty of law, that the sellers will be using the information gathered from the
registry solely to comply with the provisions of this Rule or otherwise to prevent telephone calls to telephone numbers on the
registry.



Credits

[75 FR 51934, Aug. 24, 2010; 76 FR 53637, Aug. 29, 2011; 77 FR 51697, Aug. 27, 2012; 78 FR 53643, Aug. 30, 2013; 79
FR 51478, Aug. 29, 2014; 80 FR 77560, Dec. 14, 2015; 81 FR 59845, Aug. 31, 2016; 82 FR 39534, Aug. 21, 2017; 83 FR
46640, Sept. 14, 2018]



AUTHORITY: 15 U.S.C. 6101–6108.


Notes of Decisions (4)



Current through Feb. 14, 2019; 84 FR 4250
End of Document                                                      © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW          © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               29

                                                                                                               Attachment A
§ 310.9 Severability., 16 C.F.R. § 310.9




  Code of Federal Regulations
   ITitle 16. Commercial Practices
     IChapter I. Federal Trade Commission
        ISubchapter C. Regulations Under Specific Acts of Congress
           IPart 310. Telemarketing Sales Rule (Refs & Annos)

                                                  16 C.F.R. § 310.9

                                                § 310.9 Severability.

                                            Effective: September 27, 2010
                                                       Currentness




The provisions of this Rule are separate and severable from one another. If any provision is stayed or determined to be
invalid, it is the Commission’s intention that the remaining provisions shall continue in effect.



AUTHORITY: 15 U.S.C. 6101–6108.


Current through Feb. 14, 2019; 84 FR 4250
End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           30

                                                                                                           Attachment A
Attachment B
§ 8401. Findings; declaration of policy, 15 USCA § 8401




  United States Code Annotated
   ITitle 15. Commerce and Trade
     IChapter 110. Online Shopper Protection

                                                    15 U.S.C.A. § 8401

                                         § 8401. Findings; declaration of policy

                                              Effective: December 29, 2010
                                                          Currentness




The Congress finds the following:



  (1) The Internet has become an important channel of commerce in the United States, accounting for billions of dollars in
  retail sales every year. Over half of all American adults have now either made an online purchase or an online travel
  reservation.



  (2) Consumer confidence is essential to the growth of online commerce. To continue its development as a marketplace, the
  Internet must provide consumers with clear, accurate information and give sellers an opportunity to fairly compete with
  one another for consumers’ business.



  (3) An investigation by the Senate Committee on Commerce, Science, and Transportation found abundant evidence that
  the aggressive sales tactics many companies use against their online customers have undermined consumer confidence in
  the Internet and thereby harmed the American economy.



  (4) The Committee showed that, in exchange for “bounties” and other payments, hundreds of reputable online retailers and
  websites shared their customers’ billing information, including credit card and debit card numbers, with third party sellers
  through a process known as “data pass”. These third party sellers in turn used aggressive, misleading sales tactics to charge
  millions of American consumers for membership clubs the consumers did not want.



  (5) Third party sellers offered membership clubs to consumers as they were in the process of completing their initial
  transactions on hundreds of websites. These third party “post-transaction” offers were designed to make consumers think
  the offers were part of the initial purchase, rather than a new transaction with a new seller.



  (6) Third party sellers charged millions of consumers for membership clubs without ever obtaining consumers’ billing
  information, including their credit or debit card information, directly from the consumers. Because third party sellers
  acquired consumers’ billing information from the initial merchant through “data pass”, millions of consumers were
  unaware they had been enrolled in membership clubs.
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1

                                                                                                        Attachment B
§ 8401. Findings; declaration of policy, 15 USCA § 8401




  (7) The use of a “data pass” process defied consumers’ expectations that they could only be charged for a good or a service
  if they submitted their billing information, including their complete credit or debit card numbers.



  (8) Third party sellers used a free trial period to enroll members, after which they periodically charged consumers until
  consumers affirmatively canceled the memberships. This use of “free-to-pay conversion” and “negative option” sales took
  advantage of consumers’ expectations that they would have an opportunity to accept or reject the membership club offer at
  the end of the trial period.



                                                        CREDIT(S)


(Pub.L. 111-345, § 2, Dec. 29, 2010, 124 Stat. 3618.)



15 U.S.C.A. § 8401, 15 USCA § 8401
Current through P.L. 115-281. Also includes P.L. 115-283 to 115-333, 115-335 to 115-389, 115-391 to 115-396, 115-398,
115-401 and 115-403. Title 26 current through P.L. 115-442.
End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW          © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2

                                                                                                           Attachment B
§ 8402. Prohibitions against certain unfair and deceptive Internet..., 15 USCA § 8402




  United States Code Annotated
   ITitle 15. Commerce and Trade
     IChapter 110. Online Shopper Protection

                                                      15 U.S.C.A. § 8402

                   § 8402. Prohibitions against certain unfair and deceptive Internet sales practices

                                                Effective: December 29, 2010
                                                            Currentness




(a) Requirements for certain Internet-based sales


It shall be unlawful for any post-transaction third party seller to charge or attempt to charge any consumer’s credit card, debit
card, bank account, or other financial account for any good or service sold in a transaction effected on the Internet, unless--



  (1) before obtaining the consumer’s billing information, the post-transaction third party seller has clearly and
  conspicuously disclosed to the consumer all material terms of the transaction, including--



     (A) a description of the goods or services being offered;



     (B) the fact that the post-transaction third party seller is not affiliated with the initial merchant, which may include
     disclosure of the name of the post-transaction third party in a manner that clearly differentiates the post-transaction third
     party seller from the initial merchant; and



     (C) the cost of such goods or services; and



  (2) the post-transaction third party seller has received the express informed consent for the charge from the consumer
  whose credit card, debit card, bank account, or other financial account will be charged by--



     (A) obtaining from the consumer--



       (i) the full account number of the account to be charged; and


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1

                                                                                                          Attachment B
§ 8402. Prohibitions against certain unfair and deceptive Internet..., 15 USCA § 8402




        (ii) the consumer’s name and address and a means to contact the consumer; and



     (B) requiring the consumer to perform an additional affirmative action, such as clicking on a confirmation button or
     checking a box that indicates the consumer’s consent to be charged the amount disclosed.



(b) Prohibition on data-pass used to facilitate certain deceptive Internet sales transactions


It shall be unlawful for an initial merchant to disclose a credit card, debit card, bank account, or other financial account
number, or to disclose other billing information that is used to charge a customer of the initial merchant, to any
post-transaction third party seller for use in an Internet-based sale of any goods or services from that post-transaction third
party seller.



(c) Application with other law


Nothing in this chapter shall be construed to supersede, modify, or otherwise affect the requirements of the Electronic Funds1
Transfer Act (15 U.S.C. 1693 et seq.) or any regulation promulgated thereunder.



(d) Definitions


In this section:



  (1) Initial merchant


  The term “initial merchant” means a person that has obtained a consumer’s billing information directly from the consumer
  through an Internet transaction initiated by the consumer.



  (2) Post-transaction third party seller


  The term “post-transaction third party seller” means a person that--



     (A) sells, or offers for sale, any good or service on the Internet;



     (B) solicits the purchase of such goods or services on the Internet through an initial merchant after the consumer has
 WESlLAW'          © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2

                                                                                                        Attachment B
§ 8402. Prohibitions against certain unfair and deceptive Internet..., 15 USCA § 8402



      initiated a transaction with the initial merchant; and



      (C) is not--



        (i) the initial merchant;



        (ii) a subsidiary or corporate affiliate of the initial merchant; or



        (iii) a successor of an entity described in clause (i) or (ii).



                                                               CREDIT(S)


(Pub.L. 111-345, § 3, Dec. 29, 2010, 124 Stat. 3619.)



Footnotes
1
        So in original. Probably should be “Fund”.


15 U.S.C.A. § 8402, 15 USCA § 8402
Current through P.L. 115-281. Also includes P.L. 115-283 to 115-333, 115-335 to 115-389, 115-391 to 115-396, 115-398,
115-401 and 115-403. Title 26 current through P.L. 115-442.
End of Document                                                           © 2019 Thomson Reuters. No claim to original U.S. Government Works.




    WESTLAW       © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     3

                                                                                                                    Attachment B
§ 8403. Negative option marketing on the Internet, 15 USCA § 8403




  United States Code Annotated
   ITitle 15. Commerce and Trade
     IChapter 110. Online Shopper Protection

                                                    15 U.S.C.A. § 8403

                                  § 8403. Negative option marketing on the Internet

                                              Effective: December 29, 2010
                                                         Currentness




It shall be unlawful for any person to charge or attempt to charge any consumer for any goods or services sold in a
transaction effected on the Internet through a negative option feature (as defined in the Federal Trade Commission’s
Telemarketing Sales Rule in part 310 of title 16, Code of Federal Regulations), unless the person--



  (1) provides text that clearly and conspicuously discloses all material terms of the transaction before obtaining the
  consumer’s billing information;



  (2) obtains a consumer’s express informed consent before charging the consumer’s credit card, debit card, bank account, or
  other financial account for products or services through such transaction; and



  (3) provides simple mechanisms for a consumer to stop recurring charges from being placed on the consumer’s credit card,
  debit card, bank account, or other financial account.



                                                        CREDIT(S)


(Pub.L. 111-345, § 4, Dec. 29, 2010, 124 Stat. 3620.)



15 U.S.C.A. § 8403, 15 USCA § 8403
Current through P.L. 115-281. Also includes P.L. 115-283 to 115-333, 115-335 to 115-389, 115-391 to 115-396, 115-398,
115-401 and 115-403. Title 26 current through P.L. 115-442.
End of Document                                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1

                                                                                                             Attachment B
§ 8404. Enforcement by Federal Trade Commission, 15 USCA § 8404




  United States Code Annotated
   ITitle 15. Commerce and Trade
     IChapter 110. Online Shopper Protection

                                                     15 U.S.C.A. § 8404

                                   § 8404. Enforcement by Federal Trade Commission

                                               Effective: December 29, 2010
                                                            Currentness




(a) In general


Violation of this chapter or any regulation prescribed under this chapter shall be treated as a violation of a rule under section
18 of the Federal Trade Commission Act (15 U.S.C. 57a) regarding unfair or deceptive acts or practices. The Federal Trade
Commission shall enforce this chapter in the same manner, by the same means, and with the same jurisdiction, powers, and
duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
incorporated into and made a part of this chapter.



(b) Penalties


Any person who violates this chapter or any regulation prescribed under this chapter shall be subject to the penalties and
entitled to the privileges and immunities provided in the Federal Trade Commission Act as though all applicable terms and
provisions of the Federal Trade Commission Act were incorporated in and made part of this chapter.



(c) Authority preserved


Nothing in this section shall be construed to limit the authority of the Commission under any other provision of law.



                                                         CREDIT(S)


(Pub.L. 111-345, § 5, Dec. 29, 2010, 124 Stat. 3620.)



15 U.S.C.A. § 8404, 15 USCA § 8404
Current through P.L. 115-281. Also includes P.L. 115-283 to 115-333, 115-335 to 115-389, 115-391 to 115-396, 115-398,
115-401 and 115-403. Title 26 current through P.L. 115-442.

                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1

                                                                                                         Attachment B
§ 8404. Enforcement by Federal Trade Commission, 15 USCA § 8404



End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW          © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2

                                                                                                      Attachment B
§ 8405. Enforcement by State attorneys general, 15 USCA § 8405




  United States Code Annotated
   ITitle 15. Commerce and Trade
     IChapter 110. Online Shopper Protection

                                                        15 U.S.C.A. § 8405

                                      § 8405. Enforcement by State attorneys general

                                                 Effective: December 29, 2010
                                                              Currentness




(a) Right of action


Except as provided in subsection (e), the attorney general of a State, or other authorized State officer, alleging a violation of
this chapter or any regulation issued under this chapter that affects or may affect such State or its residents may bring an
action on behalf of the residents of the State in any United States district court for the district in which the defendant is found,
resides, or transacts business, or wherever venue is proper under section 1391 of Title 28, to obtain appropriate injunctive
relief.



(b) Notice to Commission required


A State shall provide prior written notice to the Federal Trade Commission of any civil action under subsection (a) together
with a copy of its complaint, except that if it is not feasible for the State to provide such prior notice, the State shall provide
such notice immediately upon instituting such action.



(c) Intervention by the Commission


The Commission may intervene in such civil action and upon intervening--



  (1) be heard on all matters arising in such civil action; and



  (2) file petitions for appeal of a decision in such civil action.



(d) Construction


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1

                                                                                                            Attachment B
§ 8405. Enforcement by State attorneys general, 15 USCA § 8405



Nothing in this section shall be construed--



  (1) to prevent the attorney general of a State, or other authorized State officer, from exercising the powers conferred on the
  attorney general, or other authorized State officer, by the laws of such State; or



  (2) to prohibit the attorney general of a State, or other authorized State officer, from proceeding in State or Federal court on
  the basis of an alleged violation of any civil or criminal statute of that State.



(e) Limitation


No separate suit shall be brought under this section if, at the time the suit is brought, the same alleged violation is the subject
of a pending action by the Federal Trade Commission or the United States under this chapter.



                                                          CREDIT(S)


(Pub.L. 111-345, § 6, Dec. 29, 2010, 124 Stat. 3621.)



15 U.S.C.A. § 8405, 15 USCA § 8405
Current through P.L. 115-281. Also includes P.L. 115-283 to 115-333, 115-335 to 115-389, 115-391 to 115-396, 115-398,
115-401 and 115-403. Title 26 current through P.L. 115-442.
End of Document                                                      © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW          © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2

                                                                                                               Attachment B
Attachment C
                                              FEDERAL TRADE COMMISSION

                                 FINANCIAL STATEMENT OF INDIVIDUAL DEFENDANT

Definitions and Instructions:

    1. Complete all items. Enter “None” or “N/A” (“Not Applicable”) in the first field only of any item that does not apply
       to you. If you cannot fully answer a question, explain why.

    2. “Dependents” include your spouse, live-in companion, dependent children, or any other person, whom you or your
       spouse (or your children’s other parent) claimed or could have claimed as a dependent for tax purposes at any
       time during the past five years.

    3. “Assets” and “Liabilities” include ALL assets and liabilities, located within the United States or any foreign country
       or territory, whether held individually or jointly and whether held by you, your spouse, or your dependents, or held
       by others for the benefit of you, your spouse, or your dependents.

    4. Attach continuation pages as needed. On the financial statement, state next to the Item number that the Item is
       being continued. On the continuation page(s), identify the Item number(s) being continued.

    5. Type or print legibly.

    6. Initial each page in the space provided in the lower right corner.

    7. Sign and date the completed financial statement on the last page.


Penalty for False Information:

Federal law provides that any person may be imprisoned for not more than five years, fined, or both, if such person:

        (1) “in any matter within the jurisdiction of the executive, legislative, or judicial branch of the Government of the
United States, knowingly and willfully falsifies, conceals or covers up by any trick, scheme, or devise a material fact;
makes any materially false, fictitious or fraudulent statement or representation; or makes or uses any false writing or
document knowing the same to contain any materially false, fictitious or fraudulent statement or entry” (18 U.S.C. § 1001);

          (2) “in any . . . statement under penalty of perjury as permitted under section 1746 of title 28, United States Code,
willfully subscribes as true any material matter which he does not believe to be true” (18 U.S.C. § 1621); or

        (3) “in any ( . . . statement under penalty of perjury as permitted under section 1746 of title 28, United States
Code) in any proceeding before or ancillary to any court or grand jury of the United States knowingly makes any false
material declaration or makes or uses any other information . . . knowing the same to contain any false material
declaration” (18 U.S.C. § 1623).

For a felony conviction under the provisions cited above, federal law provides that the fine may be not more than the
greater of (i) $250,000 for an individual or $500,000 for a corporation, or (ii) if the felony results in pecuniary gain to any
person or pecuniary loss to any person other than the defendant, the greater of twice the gross gain or twice the gross
loss. 18 U.S.C. § 3571.




                                                                     Federal Trade Commission Financial Statement of Individual Defendant
                                                                                                           Attachment C
                                                    BACKGROUND INFORMATION
Item 1. Information About You
Full Name                                                                  Social Security No.

Current Address of Primary Residence                                       Driver’s License No.                                               State Issued
                                                                                                                                          I
                                                                           Phone Numbers                    Date of Birth:   /   /
                                                                           Home: (   )                                    (mm/dd/yyyy)
                                                                           Fax: (    )                      Place of Birth


• Rent • Own                 From (Date):      /   /
                                            (mm/dd/yyyy)
                                                                           E-Mail Address

Internet Home Page


Previous Addresses for past five years (if required, use additional pages at end of form)
Address                                                                                             From:      /   /              Until:      /   /
                                                                                                            (mm/dd/yyyy)                   (mm/dd/yyyy)



Address
                                                                                                    • Rent • Own
                                                                                                    From:       /   /            Until:        /    /



Address
                                                                                                    • Rent • Own
                                                                                                    From:       /   /            Until:        /    /


                                                                                                    •   Rent
                                                                                                              •  Own
Identify any other name(s) and/or social security number(s) you have used, and the time period(s) during which they
were used:


Item 2. Information About Your Spouse or Live-In Companion
Spouse/Companion's Name                                                    Social Security No.                  Date of Birth
                                                                                                                   /   /
                                                                                                                (mm/dd/yyyy)
Address (if different from yours)                                          Phone Number                         Place of Birth
                                                                           (     )
                                                                           •   Rent
                                                                                       • Own            From (Date):     /   /
                                                                                                                      (mm/dd/yyyy)
Identify any other name(s) and/or social security number(s) you have used, and the time period(s) during which they were used:


Employer’s Name and Address                                                Job Title

                                                                           Years in Present Job     Annual Gross Salary/Wages
                                                                                                    $


Item 3. Information About Your Previous Spouse
Name and Address                                                                                    Social Security No.

                                                                                                    Date of Birth
                                                                                                       /    /
                                                                                                    (mm/dd/yyyy)

Item 4. Contact Information (name and address of closest living relative other than your spouse)
Name and Address                                                                                    Phone Number
                                                                                                    (    )




                                                                                                                                                Initials:

                                                                 1 of 10        Federal Trade Commission Financial Statement of Individual Defendant
                                                                                                                             Attachment C
Item 5. Information About Dependents (whether or not they reside with you)
Name and Address                                                               Social Security No.                   Date of Birth
                                                                                                                        /    /
                                                                                                                     (mm/dd/yyyy)
                                                                               Relationship

Name and Address                                                               Social Security No.                   Date of Birth
                                                                                                                        /    /
                                                                                                                     (mm/dd/yyyy)
                                                                               Relationship


Name and Address                                                                                                         Date of Birth
                                                                               Social Security No.
                                                                                                                            /    /
                                                                                                                         (mm/dd/yyyy)
                                                                               Relationship


Name and Address                                                                                                         Date of Birth
                                                                               Social Security No.
                                                                                                                            /    /
                                                                                                                         (mm/dd/yyyy)
                                                                               Relationship


Item 6. Employment Information/Employment Income
Provide the following information for this year-to-date and for each of the previous five full years, for each business entity of which you were a director,
officer, member, partner, employee (including self-employment), agent, owner, shareholder, contractor, participant or consultant at any time during that
period. “Income” includes, but is not limited to, any salary, commissions, distributions, draws, consulting fees, loans, loan payments, dividends,
royalties, and benefits for which you did not pay (e.g., health insurance premiums, automobile lease or loan payments) received by you or anyone else
on your behalf.
Company Name and Address                                                           Dates Employed                   Income Received: Y-T-D & 5 Prior Yrs.

                                                                                                                    Year                   Income
                                                                   From (Month/Year)          To (Month/Year)
                                                                          /                         /               20                     $
Ownership Interest?
                      •   Yes
                                •   No                                                                                                     $
Positions Held                                                     From (Month/Year)          To (Month/Year)                              $
                                                                          /                         /                                      $
                                                                           /                         /                                     $
                                                                           /                         /                                     $
Company Name and Address                                                           Dates Employed                   Income Received: Y-T-D & 5 Prior Yrs.

                                                                                                                    Year                   Income
                                                                   From (Month/Year)          To (Month/Year)
                                                                          /                         /
                                                                                                                    20                     $
Ownership Interest?
                      •   Yes
                                •   No                                                                                                     $
Positions Held                                                     From (Month/Year)          To (Month/Year)                              $
                                                                          /                         /                                      $
                                                                           /                         /                                     $
                                                                           /                         /                                     $
Company Name and Address                                                           Dates Employed                   Income Received: Y-T-D & 5 Prior Yrs.

                                                                                                                    Year                   Income
                                                                   From (Month/Year)          To (Month/Year)
                                                                          /                         /               20                     $
Ownership Interest?
                      •   Yes
                                •   No                                                                                                     $
Positions Held                                                     From (Month/Year)          To (Month/Year)                              $
                                                                          /                         /                                      $
                                                                           /                         /                                     $
                                                                           /                         /                                     $



                                                                                                                                           Initials:

                                                                    2 of 10        Federal Trade Commission Financial Statement of Individual Defendant
                                                                                                                               Attachment C
Item 7. Pending Lawsuits Filed By or Against You or Your Spouse
List all pending lawsuits that have been filed by or against you or your spouse in any court or before an administrative agency in the United States or in
any foreign country or territory. Note: At Item 12, list lawsuits that resulted in final judgments or settlements in your favor. At Item 21, list lawsuits that
resulted in final judgments or settlements against you.
                                                                                                     Nature of                                        Status or
        Caption of Proceeding              Court or Agency and Location           Case No.                                 Relief Requested
                                                                                                    Proceeding                                       Disposition




Item 8. Safe Deposit Boxes
List all safe deposit boxes, located within the United States or in any foreign country or territory, whether held individually or jointly and whether held by
you, your spouse, or any of your dependents, or held by others for the benefit of you, your spouse, or any of your dependents.
         Name of Owner(s)                         Name & Address of Depository Institution                    Box No.                      Contents




                                                                                                                                              Initials:

                                                                      3 of 10      Federal Trade Commission Financial Statement of Individual Defendant
                                                                                                                                Attachment C
                                                         FINANCIAL INFORMATION
REMINDER: When an item asks for information regarding your “assets” and “liabilities” include -ALL assets and liabilities, located within
the United States or in any foreign country or territory, or institution, whether held individually or jointly, and whether held by you, your
spouse, or any of your dependents, or held by others for the benefit of you, your spouse, or any of your dependents. In addition, provide
all documents requested in Item 24 with your completed Financial Statement.
                                                                         ASSETS
Item 9. Cash, Bank, and Money Market Accounts
List cash on hand (as opposed to cash in bank accounts or other financial accounts) and all bank accounts, money market accounts, or other financial
accounts, including but not limited to checking accounts, savings accounts, and certificates of deposit. The term “cash on hand” includes but is not
limited to cash in the form of currency, uncashed checks, and money orders.

   a. Amount of Cash on Hand $
                                                                          I Form of Cash on Hand
   b. Name on Account                          Name & Address of Financial Institution                           Account No.                     Current Balance

                                                                                                                                             $




                                                                                                                                             $




                                                                                                                                             $




                                                                                                                                             $




                                                                                                                                             $




Item 10. Publicly Traded Securities
List all publicly traded securities, including but not limited to, stocks, stock options, corporate bonds, mutual funds, U.S. government securities (including
but not limited to treasury bills and treasury notes), and state and municipal bonds. Also list any U.S. savings bonds.
Owner of Security                                                                Issuer                          Type of Security        No. of Units Owned


Broker House, Address                                                            Broker Account No.

                                                                                 Current Fair Market Value                   Loan(s) Against Security
                                                                                 $                                       I$
Owner of Security                                                                Issuer                          Type of Security        No. of Units Owned
                                                                                                             I
Broker House, Address                                                            Broker Account No.

                                                                                 Current Fair Market Value                   Loan(s) Against Security
                                                                                 $                                       I$
Owner of Security                                                                Issuer                          Type of Security        No. of Units Owned
                                                                                                             I
Broker House, Address                                                            Broker Account No.

                                                                                 Current Fair Market Value                   Loan(s) Against Security
                                                                                 $                                       I   $




                                                                                                                                                 Initials:

                                                                     4 of 10      Federal Trade Commission Financial Statement of Individual Defendant
                                                                                                                                 Attachment C
Item 11. Non-Public Business and Financial Interests
List all non-public business and financial interests, including but not limited to any interest in a non-public corporation, subchapter-S corporation, limited
liability corporation (“LLC”), general or limited partnership, joint venture, sole proprietorship, international business corporation or personal investment
corporation, and oil or mineral lease.
                                                        Type of Business or Financial               Owner              Ownership         If Officer, Director, Member
            Entity’s Name & Address
                                                       Interest (e.g., LLC, partnership)     (e.g., self, spouse)         %                 or Partner, Exact Title




Item 12. Amounts Owed to You, Your Spouse, or Your Dependents
Debtor’s Name & Address                                  Date Obligation          Original Amount Owed         Nature of Obligation (if the result of a final court
                                                      Incurred (Month/Year)      $                             judgment or settlement, provide court name
                                                                /                                              and docket number)
                                                      Current Amount Owed        Payment Schedule
                                                      $                          $
Debtor’s Telephone                                    Debtor’s Relationship to You


Debtor’s Name & Address                                   Date Obligation          Original Amount Owed        Nature of Obligation (if the result of a final court
                                                       Incurred (Month/Year)       $                           judgment or settlement, provide court name
                                                                 /                                             and docket number)
                                                      Current Amount Owed          Payment Schedule
                                                      $                            $
Debtor’s Telephone                                    Debtor’s Relationship to You


Item 13. Life Insurance Policies
List all life insurance policies (including endowment policies) with any cash surrender value.
Insurance Company’s Name, Address, & Telephone No.                    Beneficiary                                   Policy No.                 Face Value
                                                                                                                                               $
                                                                     Insured                                        Loans Against Policy       Surrender Value
                                                                                                                    $                          $

Insurance Company’s Name, Address, & Telephone No.                   Beneficiary                                    Policy No.                 Face Value
                                                                                                                                               $
                                                                     Insured                                        Loans Against Policy       Surrender Value
                                                                                                                    $                          $

Item 14. Deferred Income Arrangements
List all deferred income arrangements, including but not limited to, deferred annuities, pensions plans, profit-sharing plans, 401(k) plans, IRAs, Keoghs,
other retirement accounts, and college savings plans (e.g., 529 Plans).
Trustee or Administrator’s Name, Address & Telephone No.                           Name on Account                                   Account No.

                                                                                                                                 I
                                                                                   Date Established      Type of Plan                  Surrender Value before
                                                                                     /    /                                            Taxes and Penalties
                                                                                   (mm/dd/yyyy)                                        $
Trustee or Administrator’s Name, Address & Telephone No.                           Name on Account                                   Account No.
                                                                                                                                 I
                                                                                   Date Established      Type of Plan                  Surrender Value before
                                                                                     /    /                                            Taxes and Penalties
                                                                                                                                       $



                                                                                                                                                   Initials:

                                                                     5 of 10        Federal Trade Commission Financial Statement of Individual Defendant
                                                                                                                                      Attachment C
Item 15. Pending Insurance Payments or Inheritances
List any pending insurance payments or inheritances owed to you.
Type                                                                                                      Amount Expected     Date Expected (mm/dd/yyyy)
                                                                                                      $                           /     /
                                                                                                      $                           /     /
                                                                                                      $                           /     /

Item 16. Vehicles
List all cars, trucks, motorcycles, boats, airplanes, and other vehicles.
Vehicle Type            Year        Registered Owner’s Name             Purchase Price                     Original Loan Amount       Current Balance
                    I                                                   $                                  $                          $
Make                                Registration State & No.            Account/Loan No.                   Current Value              Monthly Payment
                                                                                                           $                          $
Model                               Address of Vehicle’s Location       Lender’s Name and Address




Vehicle Type        Year            Registered Owner’s Name             Purchase Price                     Original Loan Amount       Current Balance
                I                                                       $                                  $                          $
Make                                Registration State & No.            Account/Loan No.                   Current Value              Monthly Payment
                                                                                                           $                          $
Model                               Address of Vehicle’s Location       Lender’s Name and Address




Vehicle Type        Year            Registered Owner’s Name             Purchase Price              Original Loan Amount          Current Balance
                I                                                       $                           $                             $
Make                                Registration State & No.            Account/Loan No.            Current Value                 Monthly Payment
                                                                                                    $                             $
Model                               Address of Vehicle’s Location       Lender’s Name and Address




Vehicle Type        Year            Registered Owner’s Name             Purchase Price              Original Loan Amount          Current Balance
                I                                                       $                           $                             $
Make                                Registration State & No.            Account/Loan No.            Current Value                 Monthly Payment
                                                                                                    $                             $
Model                               Address of Vehicle’s Location       Lender’s Name and Address




Item 17. Other Personal Property
List all other personal property not listed in Items 9-16 by category, whether held for personal use, investment or any other reason, including but not
limited to coins, stamps, artwork, gemstones, jewelry, bullion, other collectibles, copyrights, patents, and other intellectual property.

   Property Category
                                      Name of Owner                             Property Location                   Acquisition Cost             Current Value
 (e.g., artwork, jewelry)

                                                                                                                   $                        $


                                                                                                                   $                        $


                                                                                                                   $                        $




                                                                                                                                                Initials:

                                                                      6 of 10    Federal Trade Commission Financial Statement of Individual Defendant
                                                                                                                            Attachment C
Item 18. Real Property
List all real property interests (including any land contract)
Property’s Location                          Type of Property                    Name(s) on Title or Contract and Ownership Percentages




Acquisition Date (mm/dd/yyyy)          Purchase Price                        Current Value                  Basis of Valuation
   /   /                             I$                                    I$
Lender’s Name and Address                                        Loan or Account No.                        Current Balance On First Mortgage or
                                                                                                            Contract
                                                                                                            $
                                                                                                            Monthly Payment
                                                                                                            $
Other Mortgage Loan(s) (describe)                                    Monthly Payment
                                                                     $
                                                                                                            •  Rental Unit

                                                                     Current Balance                          Monthly Rent Received
                                                                     $                                        $
Property’s Location                          Type of Property                    Name(s) on Title or Contract and Ownership Percentages




Acquisition Date (mm/dd/yyyy)          Purchase Price                        Current Value                  Basis of Valuation
   /   /                             I$                                    I$
Lender’s Name and Address                                        Loan or Account No.                        Current Balance On First Mortgage or
                                                                                                            Contract
                                                                                                            $
                                                                                                            Monthly Payment
                                                                                                            $
Other Mortgage Loan(s) (describe)                                    Monthly Payment
                                                                     $
                                                                                                            •  Rental Unit

                                                                     Current Balance                        Monthly Rent Received
                                                                     $                                      $

                                                                        LIABILITIES
Item 19. Credit Cards
List each credit card account held by you, your spouse, or your dependents, and any other credit cards that you, your spouse, or your dependents use,
whether issued by a United States or foreign financial institution.
 Name of Credit Card (e.g., Visa,
                                                      Account No.                            Name(s) on Account                     Current Balance
 MasterCard, Department Store)
                                                                                                                             $
                                                                                                                             $
                                                                                                                             $
                                                                                                                             $
                                                                                                                             $
Item 20. Taxes Payable
List all taxes, such as income taxes or real estate taxes, owed by you, your spouse, or your dependents.

                           Type of Tax                                            Amount Owed                               Year Incurred
                                                                       $
                                                                       $
                                                                       $




                                                                                                                                       Initials:

                                                                       7 of 10    Federal Trade Commission Financial Statement of Individual Defendant
                                                                                                                          Attachment C
Item 21. Other Amounts Owed by You, Your Spouse, or Your Dependents
List all other amounts, not listed elsewhere in this financial statement, owed by you, your spouse, or your dependents.
Lender/Creditor’s Name, Address, and Telephone No.         Nature of Debt (if the result of a court judgment or settlement, provide court name and docket
                                                           number)


                                                           Lender/Creditor’s Relationship to You



Date Liability Was Incurred         Original Amount Owed                 Current Amount Owed                  Payment Schedule
   /   /
(mm/dd/yyyy)                        $                                    $
Lender/Creditor’s Name, Address, and Telephone No. Nature of Debt (if the result of a court judgment or settlement, provide court name and docket
                                                     number)


                                                           Lender/Creditor’s Relationship to You



Date Liability Was Incurred             Original Amount Owed                       Current Amount Owed               Payment Schedule
  /    /
                                        $                                          $
(mm/dd/yyyy)                                                                   I
                                                     OTHER FINANCIAL INFORMATION
Item 22. Trusts and Escrows
List all funds and other assets that are being held in trust or escrow by any person or entity for you, your spouse, or your dependents. Include any legal
retainers being held on your behalf by legal counsel. Also list all funds or other assets that are being held in trust or escrow by you, your spouse, or your
dependents, for any person or entity.
                                                    Date Established
 Trustee or Escrow Agent’s Name & Address                                 Grantor              Beneficiaries               Present Market Value of Assets*
                                                     (mm/dd/yyyy)
                                                      /    /                                                           $




                                                       /    /                                                          $




                                                       /    /                                                          $




*If the market value of any asset is unknown, describe the asset and state its cost, if you know it.

Item 23. Transfers of Assets
List each person or entity to whom you have transferred, in the aggregate, more than $5,000 in funds or other assets during the previous five years by
loan, gift, sale, or other transfer (exclude ordinary and necessary living and business expenses paid to unrelated third parties). For each such person or
entity, state the total amount transferred during that period.
                                                                                                          Transfer Date               Type of Transfer
Transferee’s Name, Address, & Relationship            Property Transferred          Aggregate Value*
                                                                                                          (mm/dd/yyyy)                (e.g., Loan, Gift)
                                                                                    $                      /   /




                                                                                    $                      /   /




                                                                                    $                      /   /



*If the market value of any asset is unknown, describe the asset and state its cost, if you know it.


                                                                                                                                           Initials:

                                                                     8 of 10       Federal Trade Commission Financial Statement of Individual Defendant
                                                                                                                              Attachment C
Item 24. Document Requests
Provide copies of the following documents with your completed Financial Statement.

                Federal tax returns filed during the last three years by or on behalf of you, your spouse, or your dependents.
                All applications for bank loans or other extensions of credit (other than credit cards) that you, your spouse, or your
                dependents have submitted within the last two years, including by obtaining copies from lenders if necessary.
Item 9          For each bank account listed in Item 9, all account statements for the past 3 years.
                For each business entity listed in Item 11, provide (including by causing to be generated from accounting records) the
Item 11         most recent balance sheet, tax return, annual income statement, the most recent year-to-date income statement, and all
                general ledger files from account records.
                All appraisals that have been prepared for any property listed in Item 17, including appraisals done for insurance
Item 17         purposes. You may exclude any category of property where the total appraised value of all property in that category is
                less than $2,000.
Item 18         All appraisals that have been prepared for real property listed in Item 18.
Item 21         Documentation for all debts listed in Item 21.
                All executed documents for any trust or escrow listed in Item 22. Also provide any appraisals, including insurance
Item 22
                appraisals that have been done for any assets held by any such trust or in any such escrow.

                                               SUMMARY FINANCIAL SCHEDULES
Item 25. Combined Balance Sheet for You, Your Spouse, and Your Dependents
Assets                                                                Liabilities
Cash on Hand (Item 9)                                       $         Loans Against Publicly Traded Securities (Item 10)             $
Funds Held in Financial Institutions (Item 9)               $         Vehicles - Liens (Item 16)                                     $
U.S. Government Securities (Item 10)                        $         Real Property – Encumbrances (Item 18)                         $
Publicly Traded Securities (Item 10)                        $         Credit Cards (Item 19)                                         $
Non-Public Business and Financial Interests (Item 11)       $         Taxes Payable (Item 20)                                        $
Amounts Owed to You (Item 12)                               $         Amounts Owed by You (Item 21)                                  $
Life Insurance Policies (Item 13)                           $         Other Liabilities (Itemize)
Deferred Income Arrangements (Item 14)                      $                                                                        $
Vehicles (Item 16)                                          $                                                                        $
Other Personal Property (Item 17)                           $                                                                        $
Real Property (Item 18)                                     $                                                                        $
Other Assets (Itemize)                                                                                                               $
                                                            $                                                                        $
                                                            $                                                                        $
                                                            $                                                                        $
                                        Total Assets        $         Total Liabilities                                              $
Item 26. Combined Current Monthly Income and Expenses for You, Your Spouse, and Your Dependents
Provide the current monthly income and expenses for you, your spouse, and your dependents. Do not include credit card payments separately; rather,
include credit card expenditures in the appropriate categories.
Income (State source of each item)                                 Expenses
Salary - After Taxes                                               Mortgage or Rental Payments for Residence(s)
                                                        $                                                                                $
Source:
Fees, Commissions, and Royalties                                   Property Taxes for Residence(s)
                                                        $                                                                                $
Source:
Interest                                                           Rental Property Expenses, Including Mortgage Payments, Taxes,
                                                        $          and Insurance                                                         $
Source:
Dividends and Capital Gains                                        Car or Other Vehicle Lease or Loan Payments
                                                        $                                                                                $
Source:
Gross Rental Income                                                Food Expenses
                                                        $                                                                                $
Source:
Profits from Sole Proprietorships                                  Clothing Expenses
                                                        $                                                                                $
Source:
Distributions from Partnerships, S-Corporations,                   Utilities
and LLCs                                                $                                                                                $
Source:


                                                                                                                                    Initials:

                                                                9 of 10        Federal Trade Commission Financial Statement of Individual Defendant
                                                                                                                       Attachment C
Item 26. Combined Current Monthly Income and Expenses for You, Your Spouse, and Your Dependents (cont.)
Distributions from Trusts and Estates                                Medical Expenses, Including Insurance
                                                      $                                                                                    $
Source:
Distributions from Deferred Income Arrangements                      Other Insurance Premiums
                                                      $                                                                                    $
Source:
Social Security Payments                              $              Other Transportation Expenses                                         $
Alimony/Child Support Received                        $              Other Expenses (Itemize)
Gambling Income                                       $                                                                                    $
Other Income (Itemize)                                                                                                                     $
                                                      $                                                                                    $
                                                      $                                                                                    $
                                                      $                                                                                    $

                                     Total Income     $              Total Expenses                                                        $


                                                                ATTACHMENTS
Item 27. Documents Attached to this Financial Statement
List all documents that are being submitted with this financial statement. For any Item 24 documents that are not attached, explain why.

Item No. Document Relates To                                                            Description of Document




         I am submitting this financial statement with the understanding that it may affect action by the Federal Trade
Commission or a federal court. I have used my best efforts to obtain the information requested in this statement. The
responses I have provided to the items above are true and contain all the requested facts and information of which I have
notice or knowledge. I have provided all requested documents in my custody, possession, or control. I know of the
penalties for false statements under 18 U.S.C. § 1001, 18 U.S.C. § 1621, and 18 U.S.C. § 1623 (five years imprisonment
and/or fines). I certify under penalty of perjury under the laws of the United States that the foregoing is true and correct.


Executed on:

_______________                                              ___________________________________
(Date)                                                       Signature




                                                                  10 of 10      Federal Trade Commission Financial Statement of Individual Defendant
                                                                                                                          Attachment C
Attachment D
                                           FEDERAL TRADE COMMISSION

                            FINANCIAL STATEMENT OF CORPORATE DEFENDANT



Instructions:

1.      Complete all items. Enter “None” or "N/A" (“Not Applicable”) where appropriate. If you cannot fully answer a
        question, explain why.

2.      The font size within each field will adjust automatically as you type to accommodate longer responses.

3.      In completing this financial statement, “the corporation” refers not only to this corporation but also to each of its
        predecessors that are not named defendants in this action.

4.      When an Item asks for information about assets or liabilities “held by the corporation,” include ALL such assets
        and liabilities, located within the United States or elsewhere, held by the corporation or held by others for the
        benefit of the corporation.

5.      Attach continuation pages as needed. On the financial statement, state next to the Item number that the Item is
        being continued. On the continuation page(s), identify the Item number being continued.

6.      Type or print legibly.

7.      An officer of the corporation must sign and date the completed financial statement on the last page and initial
        each page in the space provided in the lower right corner.




Penalty for False Information:

Federal law provides that any person may be imprisoned for not more than five years, fined, or both, if such person:

        (1) “in any matter within the jurisdiction of any department or agency of the United States knowingly and
        willfully falsifies, conceals or covers up by any trick, scheme, or device a material fact, or makes any false,
        fictitious or fraudulent statements or representations, or makes or uses any false writing or document knowing the
        same to contain any false, fictitious or fraudulent statement or entry” (18 U.S.C. § 1001);

        (2) “in any . . . statement under penalty of perjury as permitted under section 1746 of title 28, United States Code,
        willfully subscribes as true any material matter which he does not believe to be true” (18 U.S.C. § 1621); or

        (3) “in any (. . . statement under penalty of perjury as permitted under section 1746 of title 28, United States
        Code) in any proceeding before or ancillary to any court or grand jury of the United States knowingly makes any
        false material declaration or makes or uses any other information . . . knowing the same to contain any false
        material declaration.” (18 U.S.C. § 1623)

For a felony conviction under the provisions cited above, federal law provides that the fine may be not more than the
greater of (i) $250,000 for an individual or $500,000 for a corporation, or (ii) if the felony results in pecuniary gain to any
person or pecuniary loss to any person other than the defendant, the greater of twice the gross gain or twice the gross loss.
18 U.S.C. § 3571.




                                                                                                     Attachment D
                                          BACKGROUND INFORMATION


Item 1.            General Information

Corporation’s Full Name ___________________________________________________________________________

Primary Business Address ______________________________________________________ From (Date) _________

Telephone No. _____________________________ Fax No. _____________________________

E-Mail Address________________________ Internet Home Page________________________

All other current addresses & previous addresses for past five years, including post office boxes and mail drops:

Address____________________________________________________________ From/Until____________________

Address____________________________________________________________ From/Until____________________

Address____________________________________________________________ From/Until____________________

All predecessor companies for past five years:

Name & Address _________________________________________________________ From/Until ______________

Name & Address _________________________________________________________ From/Until ______________

Name & Address _________________________________________________________ From/Until ______________


Item 2.            Legal Information

Federal Taxpayer ID No. _________________________ State & Date of Incorporation _________________________

State Tax ID No. ____________________ State ________________ Profit or Not For Profit _____________________

Corporation’s Present Status: Active ________________ Inactive _______________ Dissolved __________________

If Dissolved: Date dissolved _________________________ By Whom ______________________________________

Reasons _________________________________________________________________________________________

Fiscal Year-End (Mo./Day) ________________ Corporation’s Business Activities _____________________________


Item 3.            Registered Agent

Name of Registered Agent __________________________________________________________________________

Address __________________________________________________________ Telephone No. __________________




          Page 2                                                                          Initials __________
                                                                                                  Attachment D
Item 4.            Principal Stockholders

List all persons and entities that own at least 5% of the corporation’s stock.

                                            Name & Address                                                  % Owned

_________________________________________________________________________________ ______________

_________________________________________________________________________________ ______________

_________________________________________________________________________________ ______________

_________________________________________________________________________________ ______________


Item 5.            Board Members

List all members of the corporation’s Board of Directors.

                                   Name & Address                                        % Owned      Term (From/Until)

____________________________________________________________________ __________ _________________

____________________________________________________________________ __________ _________________

____________________________________________________________________ __________ _________________

____________________________________________________________________ __________ _________________

____________________________________________________________________ __________ _________________


Item 6.            Officers

List all of the corporation’s officers, including de facto officers (individuals with significant management responsibility
whose titles do not reflect the nature of their positions).

                                            Name & Address                                                  % Owned

_______________________________________________________________________________ ________________

_______________________________________________________________________________ ________________

_______________________________________________________________________________ ________________

_______________________________________________________________________________ ________________

_______________________________________________________________________________ ________________




          Page 3                                                                            Initials __________
                                                                                                    Attachment D
Item 7.            Businesses Related to the Corporation

List all corporations, partnerships, and other business entities in which this corporation has an ownership interest.

                                  Name & Address                                        Business Activities        % Owned

___________________________________________________________________ ___________________ _________

___________________________________________________________________ ___________________ _________

___________________________________________________________________ ___________________ _________

State which of these businesses, if any, has ever transacted business with the corporation _______________________

________________________________________________________________________________________________


Item 8.            Businesses Related to Individuals

List all corporations, partnerships, and other business entities in which the corporation’s principal stockholders, board
members, or officers (i.e., the individuals listed in Items 4 - 6 above) have an ownership interest.

 Individual’s Name                       Business Name & Address                         Business Activities       % Owned

__________________ __________________________________________________ __________________ ________

__________________ __________________________________________________ __________________ ________

__________________ __________________________________________________ __________________ ________

State which of these businesses, if any, have ever transacted business with the corporation _______________________

________________________________________________________________________________________________


Item 9.            Related Individuals

List all related individuals with whom the corporation has had any business transactions during the three previous fiscal
years and current fiscal year-to-date. A “related individual” is a spouse, sibling, parent, or child of the principal
stockholders, board members, and officers (i.e., the individuals listed in Items 4 - 6 above).

                            Name and Address                                  Relationship           Business Activities

_________________________________________________________ _________________ ______________________

_________________________________________________________ _________________ ______________________

_________________________________________________________ _________________ ______________________




          Page 4                                                                             Initials __________
                                                                                                     Attachment D
Item 10.          Outside Accountants

List all outside accountants retained by the corporation during the last three years.

           Name                    Firm Name                                  Address                       CPA/PA?

____________________ ______________________ ________________________________________ ____________

____________________ ______________________ ________________________________________ ____________

____________________ ______________________ ________________________________________ ____________

____________________ ______________________ ________________________________________ ____________

____________________ ______________________ ________________________________________ ____________


Item 11.          Corporation’s Recordkeeping

List all individuals within the corporation with responsibility for keeping the corporation’s financial books and records for
the last three years.

                              Name, Address, & Telephone Number                                      Position(s) Held

____________________________________________________________________________ ___________________

____________________________________________________________________________ ___________________

____________________________________________________________________________ ___________________

____________________________________________________________________________ ___________________


Item 12.          Attorneys

List all attorneys retained by the corporation during the last three years.

           Name                        Firm Name                                        Address

____________________ ___________________________ ________________________________________________

____________________ ___________________________ ________________________________________________

____________________ ___________________________ ________________________________________________

____________________ ___________________________ ________________________________________________

____________________ ___________________________ ________________________________________________




        Page 5                                                                             Initials __________
                                                                                                    Attachment D
Item 13.         Pending Lawsuits Filed by the Corporation

List all pending lawsuits that have been filed by the corporation in court or before an administrative agency. (List
lawsuits that resulted in final judgments or settlements in favor of the corporation in Item 25).

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address___________________________________________________________________________

Docket No._________________ Relief Requested____________________ Nature of Lawsuit____________________

____________________________________ Status______________________________________________________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address___________________________________________________________________________

Docket No._________________ Relief Requested____________________ Nature of Lawsuit____________________

____________________________________ Status______________________________________________________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address___________________________________________________________________________

Docket No._________________ Relief Requested____________________ Nature of Lawsuit____________________

____________________________________ Status______________________________________________________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address___________________________________________________________________________

Docket No._________________ Relief Requested____________________ Nature of Lawsuit____________________

____________________________________ Status______________________________________________________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address___________________________________________________________________________

Docket No._________________ Relief Requested____________________ Nature of Lawsuit____________________

____________________________________ Status______________________________________________________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address___________________________________________________________________________

Docket No._________________ Relief Requested____________________ Nature of Lawsuit____________________

____________________________________ Status______________________________________________________


        Page 6                                                                             Initials __________
                                                                                                   Attachment D
Item 14.         Current Lawsuits Filed Against the Corporation

List all pending lawsuits that have been filed against the corporation in court or before an administrative agency. (List
lawsuits that resulted in final judgments, settlements, or orders in Items 26 - 27).

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address___________________________________________________________________________

Docket No._________________ Relief Requested____________________ Nature of Lawsuit____________________

____________________________________ Status______________________________________________________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address___________________________________________________________________________

Docket No._________________ Relief Requested____________________ Nature of Lawsuit____________________

____________________________________ Status______________________________________________________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address___________________________________________________________________________

Docket No._________________ Relief Requested____________________ Nature of Lawsuit____________________

____________________________________ Status______________________________________________________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address___________________________________________________________________________

Docket No._________________ Relief Requested____________________ Nature of Lawsuit____________________

____________________________________ Status______________________________________________________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address___________________________________________________________________________

Docket No._________________ Relief Requested____________________ Nature of Lawsuit____________________

____________________________________ Status______________________________________________________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address___________________________________________________________________________

Docket No._________________ Relief Requested____________________ Nature of Lawsuit____________________

____________________________________ Status______________________________________________________


        Page 7                                                                             Initials __________
                                                                                                   Attachment D
Item 15.         Bankruptcy Information

List all state insolvency and federal bankruptcy proceedings involving the corporation.

Commencement Date _________________ Termination Date _________________ Docket No. __________________

If State Court: Court & County _______________________ If Federal Court: District __________________________

Disposition ______________________________________________________________________________________


Item 16.                  Safe Deposit Boxes

List all safe deposit boxes, located within the United States or elsewhere, held by the corporation, or held by others for the
benefit of the corporation. On a separate page, describe the contents of each box.

Owner’s Name              Name & Address of Depository Institution                                                   Box No.

__________________ ___________________________________________________________________ __________

__________________ ___________________________________________________________________ __________

__________________ ___________________________________________________________________ __________

__________________ ___________________________________________________________________ __________

__________________ ___________________________________________________________________ __________




                                               FINANCIAL INFORMATION

REMINDER: When an Item asks for information about assets or liabilities “held by the corporation,” include
ALL such assets and liabilities, located within the United States or elsewhere, held by the corporation or held by
others for the benefit of the corporation.

Item 17.         Tax Returns

List all federal and state corporate tax returns filed for the last three complete fiscal years. Attach copies of all returns.

  Federal/       Tax Year      Tax Due        Tax Paid      Tax Due        Tax Paid               Preparer’s Name
 State/Both                    Federal        Federal        State          State

___________ __________ $_________ $_________ $__________ $__________ ______________________________

___________ __________ $_________ $_________ $__________ $__________ ______________________________

___________ __________ $_________ $_________ $__________ $__________ ______________________________




        Page 8                                                                                 Initials __________
                                                                                                       Attachment D
Item 18.         Financial Statements

List all financial statements that were prepared for the corporation’s last three complete fiscal years and for the current
fiscal year-to-date. Attach copies of all statements, providing audited statements if available.

   Year      Balance Sheet     Profit & Loss Statement     Cash Flow Statement Changes in Owner’s Equity Audited?

_________ _____________ ______________________ __________________ _______________________ ________

_________ _____________ ______________________ __________________ _______________________ ________

_________ _____________ ______________________ __________________ _______________________ ________

_________ _____________ ______________________ __________________ _______________________ ________

Item 19.         Financial Summary

For each of the last three complete fiscal years and for the current fiscal year-to-date for which the corporation has not
provided a profit and loss statement in accordance with Item 18 above, provide the following summary financial
information.
                             Current Year-to-Date          1 Year Ago              2 Years Ago             3 Years Ago
 Gross Revenue             $_________________         $_______________        $_______________         $_______________
 Expenses                  $_________________         $_______________        $_______________         $_______________
 Net Profit After Taxes    $_________________         $_______________        $_______________         $_______________
 Payables                  $_________________
 Receivables               $_________________

Item 20.         Cash, Bank, and Money Market Accounts

List cash and all bank and money market accounts, including but not limited to, checking accounts, savings accounts, and
certificates of deposit, held by the corporation. The term “cash” includes currency and uncashed checks.

Cash on Hand $_________________________ Cash Held for the Corporation’s Benefit $_______________________

  Name & Address of Financial Institution                Signator(s) on Account             Account No.
                                                                                         Current
                                                                                         Balance
_____________________________________ _______________________________ ______________ $___________

_____________________________________ _______________________________ ______________ $___________

_____________________________________ _______________________________ ______________ $___________

_____________________________________ _______________________________ ______________ $___________




        Page 9                                                                               Initials __________
                                                                                                     Attachment D
Item 21.          Government Obligations and Publicly Traded Securities

List all U.S. Government obligations, including but not limited to, savings bonds, treasury bills, or treasury notes, held by
the corporation. Also list all publicly traded securities, including but not limited to, stocks, stock options, registered and
bearer bonds, state and municipal bonds, and mutual funds, held by the corporation.

Issuer _________________________________ Type of Security/Obligation __________________________________

No. of Units Owned __________ Current Fair Market Value $__________________ Maturity Date _______________

Issuer _________________________________ Type of Security/Obligation __________________________________

No. of Units Owned __________ Current Fair Market Value $__________________ Maturity Date _______________


Item 22.          Real Estate

List all real estate, including leaseholds in excess of five years, held by the corporation.

Type of Property________________________________ Property’s Location__________________________________

Name(s) on Title and Ownership Percentages___________________________________________________________

Current Value $____________________ Loan or Account No. __________________________

Lender’s Name and Address_________________________________________________________________________

Current Balance On First Mortgage $_______________ Monthly Payment $______________

Other Loan(s) (describe)____________________________________________ Current Balance $_________________

Monthly Payment $__________________ Rental Unit?_________________ Monthly Rent Received $_____________



Type of Property________________________________ Property’s Location__________________________________

Name(s) on Title and Ownership Percentages___________________________________________________________

Current Value $____________________ Loan or Account No. __________________________

Lender’s Name and Address_________________________________________________________________________

Current Balance On First Mortgage $_______________ Monthly Payment $______________

Other Loan(s) (describe)____________________________________________ Current Balance $_________________

Monthly Payment $__________________ Rental Unit?_________________ Monthly Rent Received $_____________




        Page 10                                                                                Initials __________
                                                                                                       Attachment D
Item 23.          Other Assets

List all other property, by category, with an estimated value of $2,500 or more, held by the corporation, including but not
limited to, inventory, machinery, equipment, furniture, vehicles, customer lists, computer software, patents, and other
intellectual property.

           Property Category                               Property Location                       Acquisition      Current
                                                                                                     Cost           Value

____________________________ _____________________________________________ $__________ $_________

____________________________ _____________________________________________ $__________ $_________

____________________________ _____________________________________________ $__________ $_________

____________________________ _____________________________________________ $__________ $_________

____________________________ _____________________________________________ $__________ $_________

____________________________ _____________________________________________ $__________ $_________

____________________________ _____________________________________________ $__________ $_________

____________________________ _____________________________________________ $__________ $_________

____________________________ _____________________________________________ $__________ $_________


Item 24.          Trusts and Escrows

List all persons and other entities holding funds or other assets that are in escrow or in trust for the corporation.

           Trustee or Escrow Agent’s                      Description and Location of Assets               Present Market
                Name & Address                                                                             Value of Assets

______________________________________ _______________________________________ $_________________

______________________________________ _______________________________________ $_________________

______________________________________ _______________________________________ $_________________

______________________________________ _______________________________________ $_________________

______________________________________ _______________________________________ $_________________

______________________________________ _______________________________________ $_________________

______________________________________ _______________________________________ $_________________




        Page 11                                                                               Initials __________
                                                                                                       Attachment D
Item 25.          Monetary Judgments and Settlements Owed To the Corporation

List all monetary judgments and settlements, recorded and unrecorded, owed to the corporation.

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address____________________________________________________ Docket No._____________

Nature of Lawsuit______________________________ Date of Judgment________________ Amount $____________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address____________________________________________________ Docket No._____________

Nature of Lawsuit______________________________ Date of Judgment________________ Amount $____________



Item 26.          Monetary Judgments and Settlements Owed By the Corporation

List all monetary judgments and settlements, recorded and unrecorded, owed by the corporation.

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address____________________________________________________ Docket No._____________

Nature of Lawsuit_______________________________________ Date______________ Amount $______________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address____________________________________________________ Docket No._____________

Nature of Lawsuit______________________________ Date of Judgment________________ Amount $____________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address____________________________________________________ Docket No._____________

Nature of Lawsuit______________________________ Date of Judgment________________ Amount $____________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address____________________________________________________ Docket No._____________

Nature of Lawsuit______________________________ Date of Judgment________________ Amount $____________

Opposing Party’s Name & Address___________________________________________________________________

Court’s Name & Address____________________________________________________ Docket No._____________

Nature of Lawsuit______________________________ Date of Judgment________________ Amount $____________



        Page 12                                                                         Initials __________
                                                                                                 Attachment D
Item 27.          Government Orders and Settlements

List all existing orders and settlements between the corporation and any federal or state government entities.

Name of Agency ___________________________________________ Contact Person __________________________

Address _____________________________________________________________ Telephone No. _______________

Agreement Date ______________ Nature of Agreement __________________________________________________


Item 28.          Credit Cards

List all of the corporation’s credit cards and store charge accounts and the individuals authorized to use them.

           Name of Credit Card or Store                         Names of Authorized Users and Positions Held

__________________________________________ _____________________________________________________

__________________________________________ _____________________________________________________

__________________________________________ _____________________________________________________

__________________________________________ _____________________________________________________

__________________________________________ _____________________________________________________


Item 29.          Compensation of Employees

List all compensation and other benefits received from the corporation by the five most highly compensated employees,
independent contractors, and consultants (other than those individuals listed in Items 5 and 6 above), for the two previous
fiscal years and current fiscal year-to-date. “Compensation” includes, but is not limited to, salaries, commissions,
consulting fees, bonuses, dividends, distributions, royalties, pensions, and profit sharing plans. “Other benefits” include,
but are not limited to, loans, loan payments, rent, car payments, and insurance premiums, whether paid directly to the
individuals, or paid to others on their behalf.

           Name/Position               Current Fiscal    1 Year Ago     2 Years Ago              Compensation or
                                       Year-to-Date                                              Type of Benefits

_____________________________ $____________ $___________ $____________ ___________________________

_____________________________ $____________ $___________ $____________ ___________________________

_____________________________ $____________ $___________ $____________ ___________________________

_____________________________ $____________ $___________ $____________ ___________________________

_____________________________ $____________ $___________ $____________ ___________________________




        Page 13                                                                            Initials __________
                                                                                                    Attachment D
Item 30.          Compensation of Board Members and Officers

List all compensation and other benefits received from the corporation by each person listed in Items 5 and 6, for the
current fiscal year-to-date and the two previous fiscal years. “Compensation” includes, but is not limited to, salaries,
commissions, consulting fees, dividends, distributions, royalties, pensions, and profit sharing plans. “Other benefits”
include, but are not limited to, loans, loan payments, rent, car payments, and insurance premiums, whether paid directly to
the individuals, or paid to others on their behalf.

           Name/Position               Current Fiscal    1 Year Ago      2 Years Ago             Compensation or
                                       Year-to-Date                                              Type of Benefits

_____________________________ $____________ $___________ $____________ ___________________________

_____________________________ $____________ $___________ $____________ ___________________________

_____________________________ $____________ $___________ $____________ ___________________________

_____________________________ $____________ $___________ $____________ ___________________________

_____________________________ $____________ $___________ $____________ ___________________________

_____________________________ $____________ $___________ $____________ ___________________________

_____________________________ $____________ $___________ $____________ ___________________________

_____________________________ $____________ $___________ $____________ ___________________________

Item 31.          Transfers of Assets Including Cash and Property

List all transfers of assets over $2,500 made by the corporation, other than in the ordinary course of business, during the
previous three years, by loan, gift, sale, or other transfer.

 Transferee’s Name, Address, & Relationship           Property           Aggregate       Transfer      Type of Transfer
                                                     Transferred          Value           Date         (e.g., Loan, Gift)


______________________________________ ________________ $____________ __________ _________________


______________________________________ ________________ $____________ __________ _________________


______________________________________ ________________ $____________ __________ _________________


______________________________________ ________________ $____________ __________ _________________


______________________________________ ________________ $____________ __________ _________________




        Page 14                                                                             Initials __________
                                                                                                    Attachment D
Item 32.          Documents Attached to the Financial Statement

List all documents that are being submitted with the financial statement.

 Item No. Document       Description of Document
     Relates To

___________________ ____________________________________________________________________________

___________________ ____________________________________________________________________________

___________________ ____________________________________________________________________________

___________________ ____________________________________________________________________________

___________________ ____________________________________________________________________________

___________________ ____________________________________________________________________________

___________________ ____________________________________________________________________________

___________________ ____________________________________________________________________________

___________________ ____________________________________________________________________________




        I am submitting this financial statement with the understanding that it may affect action by the Federal Trade
Commission or a federal court. I have used my best efforts to obtain the information requested in this statement. The
responses I have provided to the items above are true and contain all the requested facts and information of which I have
notice or knowledge. I have provided all requested documents in my custody, possession, or control. I know of the
penalties for false statements under 18 U.S.C. § 1001, 18 U.S.C. § 1621, and 18 U.S.C. § 1623 (five years imprisonment
and/or fines). I certify under penalty of perjury under the laws of the United States that the foregoing is true and correct.

Executed on:

______________________________                    _____________________________________________________
(Date)                                            Signature


                                                  _____________________________________________________
                                                  Corporate Position




        Page 15                                                                              Initials __________
                                                                                                     Attachment D
Attachment E
Form     4506                                                  Request for Copy of Tax Return
(September 2018)                                 a Do   not sign this form unless all applicable lines have been completed.                        OMB No. 1545-0429
                                                       a Request  may be rejected if the form is incomplete or illegible.
Department of the Treasury
                                                    a For more information about Form 4506, visit www.irs.gov/form4506.
Internal Revenue Service

Tip. You may be able to get your tax return or return information from other sources. If you had your tax return completed by a paid preparer, they
should be able to provide you a copy of the return. The IRS can provide a Tax Return Transcript for many returns free of charge. The transcript
provides most of the line entries from the original tax return and usually contains the information that a third party (such as a mortgage company)
requires. See Form 4506-T, Request for Transcript of Tax Return, or you can quickly request transcripts by using our automated self-help service
tools. Please visit us at IRS.gov and click on “Get a Tax Transcript...” or call 1-800-908-9946.

   1a Name shown on tax return. If a joint return, enter the name shown first.                        1b First social security number on tax return,
                                                                                                         individual taxpayer identification number, or
                                                                                                         employer identification number (see instructions)


   2a If a joint return, enter spouse’s name shown on tax return.                                     2b Second social security number or individual
                                                                                                         taxpayer identification number if joint tax return


   3 Current name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)



   4 Previous address shown on the last return filed if different from line 3 (see instructions)



   5 If the tax return is to be mailed to a third party (such as a mortgage company), enter the third party’s name, address, and telephone number.



Caution: If the tax return is being mailed to a third party, ensure that you have filled in lines 6 and 7 before signing. Sign and date the form once you
have filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax return to the third party listed on line
5, the IRS has no control over what the third party does with the information. If you would like to limit the third party's authority to disclose your return
information, you can specify this limitation in your written agreement with the third party.

   6      Tax return requested. Form 1040, 1120, 941, etc. and all attachments as originally submitted to the IRS, including Form(s) W-2,
          schedules, or amended returns. Copies of Forms 1040, 1040A, and 1040EZ are generally available for 7 years from filing before they are
          destroyed by law. Other returns may be available for a longer period of time. Enter only one return number. If you need more than one
          type of return, you must complete another Form 4506. a


   7
          Note: If the copies must be certified for court or administrative proceedings, check here .         .   .    .   .   .   .   .   .
          Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than
                                                                                                                                               .   .   .    .   .   .
                                                                                                                                                                        •
          eight years or periods, you must attach another Form 4506.




   8      Fee. There is a $50 fee for each return requested. Full payment must be included with your request or it will
          be rejected. Make your check or money order payable to “United States Treasury.” Enter your SSN, ITIN,
          or EIN and “Form 4506 request” on your check or money order.
    a     Cost for each return . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                  $                    50.00
     b    Number of returns requested on line 7 . . . . . . . . . . . . . . . . . . . . . .
     c    Total cost. Multiply line 8a by line 8b . . . . . . . . . . . . . . . . . . . . . .                                         $
   9      If we cannot find the tax return, we will refund the fee. If the refund should go to the third party listed on line 5, check here .          .    .   .   .
Caution: Do not sign this form unless all applicable lines have been completed.
Signature of taxpayer(s). I declare that I am either the taxpayer whose name is shown on line 1a or 2a, or a person authorized to obtain the tax return
requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more shareholder, partner,
managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I certify that I have the authority to
execute Form 4506 on behalf of the taxpayer. Note: This form must be received by IRS within 120 days of the signature date.
       Signatory attests that he/she has read the attestation clause and upon so reading
       declares that he/she has the authority to sign the Form 4506. See instructions.                                         Phone number of taxpayer on line
                                                                                                                               1a or 2a
             F F F




Sign                 Signature (see instructions)                                                  Date
Here
                     Title (if line 1a above is a corporation, partnership, estate, or trust)


                     Spouse’s signature                                                            Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                      Cat. No. 41721E                           Form 4506 (Rev. 9-2018)

                                                                                                                                       Attachment E
Form 4506 (Rev. 9-2018)                                                                                                                                            Page   2
Section references are to the Internal Revenue Code       Chart for all other returns                                 Corporations. Generally, Form 4506 can be
unless otherwise noted.                                                                                            signed by: (1) an officer having legal authority to bind
                                                          If you lived in                                          the corporation, (2) any person designated by the
Future Developments                                       or your business              Mail to:                   board of directors or other governing body, or (3)
For the latest information about Form 4506 and its        was in:                                                  any officer or employee on written request by any
instructions, go to www.irs.gov/form4506.                                                                          principal officer and attested to by the secretary or
Information about any recent developments affecting                                                                other officer. A bona fide shareholder of record
                                                          Alabama, Alaska,                                         owning 1 percent or more of the outstanding stock
Form 4506, Form 4506-T and Form 4506T-EZ will be          Arizona, Arkansas,
posted on that page.                                                                                               of the corporation may submit a Form 4506 but must
                                                          California, Colorado,                                    provide documentation to support the requester's
                                                          Connecticut, Delaware,                                   right to receive the information.
General Instructions                                      District of Columbia,
                                                                                                                     Partnerships. Generally, Form 4506 can be
                                                          Florida, Georgia, Hawaii,
Caution: Do not sign this form unless all applicable      Idaho, Illinois, Indiana,                                signed by any person who was a member of the
lines have been completed.                                Iowa, Kansas, Kentucky,                                  partnership during any part of the tax period
Purpose of form. Use Form 4506 to request a copy          Louisiana, Maine,                                        requested on line 7.
of your tax return. You can also designate (on line 5)    Maryland,                                                   All others. See section 6103(e) if the taxpayer has
a third party to receive the tax return.                  Massachusetts,                                           died, is insolvent, is a dissolved corporation, or if a
                                                          Michigan, Minnesota,                                     trustee, guardian, executor, receiver, or
How long will it take? It may take up to 75
                                                          Mississippi,                                             administrator is acting for the taxpayer.
calendar days for us to process your request.
                                                          Missouri, Montana,
Tip. Use Form 4506-T, Request for Transcript of Tax       Nebraska, Nevada, New                                    Note: If you are Heir at law, Next of kin, or
Return, to request tax return transcripts, tax account    Hampshire, New Jersey,                                   Beneficiary you must be able to establish a material
information, W-2 information, 1099 information,           New Mexico, New York,         Internal Revenue Service   interest in the estate or trust.
verification of nonfiling, and records of account.        North Carolina,               RAIVS Team                 Documentation. For entities other than individuals,
Automated transcript request. You can quickly             North Dakota, Ohio,           P.O. Box 9941              you must attach the authorization document. For
request transcripts by using our automated self-help      Oklahoma, Oregon,             Mail Stop 6734             example, this could be the letter from the principal
service tools. Please visit us at IRS.gov and click on    Pennsylvania, Rhode           Ogden, UT 84409            officer authorizing an employee of the corporation or
“Get a Tax Transcript...” or call 1-800-908-9946.         Island, South Carolina,                                  the letters testamentary authorizing an individual to
                                                          South Dakota,                                            act for an estate.
Where to file. Attach payment and mail Form 4506          Tennessee, Texas, Utah,
to the address below for the state you lived in, or the                                                            Signature by a representative. A representative
                                                          Vermont, Virginia,                                       can sign Form 4506 for a taxpayer only if this
state your business was in, when that return was          Washington, West
filed. There are two address charts: one for                                                                       authority has been specifically delegated to the
                                                          Virginia, Wisconsin,                                     representative on Form 2848, line 5. Form 2848
individual returns (Form 1040 series) and one for all     Wyoming, a foreign
other returns.                                                                                                     showing the delegation must be attached to Form
                                                          country, American                                        4506.
   If you are requesting a return for more than one       Samoa, Puerto Rico,
year or period and the chart below shows two              Guam, the
                                                                                                                   Privacy Act and Paperwork Reduction Act
different addresses, send your request to the             Commonwealth of the
                                                                                                                   Notice. We ask for the information on this form to
address based on the address of your most recent          Northern Mariana
                                                                                                                   establish your right to gain access to the requested
return.                                                   Islands, the U.S. Virgin
                                                                                                                   return(s) under the Internal Revenue Code. We need
                                                          Islands, or A.P.O. or
Chart for individual returns                                                                                       this information to properly identify the return(s) and
                                                          F.P.O. address
                                                                                                                   respond to your request. If you request a copy of a
(Form 1040 series)                                                                                                 tax return, sections 6103 and 6109 require you to
If you filed an                                                                                                    provide this information, including your SSN or EIN,
individual return             Mail to:                    Specific Instructions                                    to process your request. If you do not provide this
                                                                                                                   information, we may not be able to process your
and lived in:                                             Line 1b. Enter your employer identification number       request. Providing false or fraudulent information
Alabama, Kentucky,                                        (EIN) if you are requesting a copy of a business         may subject you to penalties.
Louisiana, Mississippi,                                   return. Otherwise, enter the first social security           Routine uses of this information include giving it to
Tennessee, Texas, a                                       number (SSN) or your individual taxpayer                 the Department of Justice for civil and criminal
foreign country, American     Internal Revenue Service    identification number (ITIN) shown on the return. For    litigation, and cities, states, the District of Columbia,
Samoa, Puerto Rico,           RAIVS Team                  example, if you are requesting Form 1040 that            and U.S. commonwealths and possessions for use
Guam, the                     Stop 6716 AUSC              includes Schedule C (Form 1040), enter your SSN.         in administering their tax laws. We may also
Commonwealth of the           Austin, TX 73301            Line 3. Enter your current address. If you use a P.O.    disclose this information to other countries under a
Northern Mariana Islands,                                 box, please include it on this line 3.                   tax treaty, to federal and state agencies to enforce
the U.S. Virgin Islands, or                               Line 4. Enter the address shown on the last return       federal nontax criminal laws, or to federal law
A.P.O. or F.P.O. address                                  filed if different from the address entered on line 3.   enforcement and intelligence agencies to combat
                                                                                                                   terrorism.
Alaska, Arizona,                                          Note: If the addresses on lines 3 and 4 are different
Arkansas, California,                                     and you have not changed your address with the             You are not required to provide the information
Colorado, Hawaii, Idaho,                                  IRS, file Form 8822, Change of Address. For a            requested on a form that is subject to the Paperwork
Illinois, Indiana, Iowa,                                  business address, file Form 8822-B, Change of            Reduction Act unless the form displays a valid OMB
Kansas, Michigan,             Internal Revenue Service    Address or Responsible Party — Business.                 control number. Books or records relating to a form
Minnesota, Montana,           RAIVS Team                                                                           or its instructions must be retained as long as their
                                                          Signature and date. Form 4506 must be signed and         contents may become material in the administration
Nebraska, Nevada, New         Stop 37106                  dated by the taxpayer listed on line 1a or 2a. The
Mexico, North Dakota,         Fresno, CA 93888                                                                     of any Internal Revenue law. Generally, tax returns
                                                          IRS must receive Form 4506 within 120 days of the        and return information are confidential, as required
Oklahoma, Oregon,                                         date signed by the taxpayer or it will be rejected.
South Dakota, Utah,                                                                                                by section 6103.
                                                          Ensure that all applicable lines are completed before
Washington, Wisconsin,                                    signing.                                                   The time needed to complete and file Form 4506
Wyoming                                                                                                            will vary depending on individual circumstances. The
                                                                                                                   estimated average time is: Learning about the law

                                                          F
                                                                      You must check the box in the

                                                          !
Connecticut,                                                                                                       or the form, 10 min.; Preparing the form, 16 min.;
                                                                      signature area to acknowledge you
Delaware, District of                                                                                              and Copying, assembling, and sending the form
Columbia, Florida,                                                    have the authority to sign and request
                                                                                                                   to the IRS, 20 min.
Georgia, Maine,                                            CAUTION the information. The form will not be
                                                                                                                     If you have comments concerning the accuracy of
Maryland,                     Internal Revenue Service    processed and returned to you if the box is
                                                                                                                   these time estimates or suggestions for making
Massachusetts,                RAIVS Team                  unchecked.                                               Form 4506 simpler, we would be happy to hear from
Missouri, New                 Stop 6705 P-6                 Individuals. Copies of jointly filed tax returns may   you. You can write to:
Hampshire, New Jersey,        Kansas City, MO
New York, North                                           be furnished to either spouse. Only one signature is       Internal Revenue Service
                              64999                       required. Sign Form 4506 exactly as your name
Carolina, Ohio,                                                                                                      Tax Forms and Publications Division
Pennsylvania, Rhode                                       appeared on the original return. If you changed your       1111 Constitution Ave. NW, IR-6526
Island, South Carolina,                                   name, also sign your current name.                         Washington, DC 20224.
Vermont, Virginia, West
Virginia                                                                                                            Do not send the form to this address. Instead, see
                                                                                                                   Where to file on this page.




                                                                                                                                      Attachment E
Attachment F
               CONSENT TO RELEASE FINANCIAL RECORDS



       I, __________________________of _______________________, (City,
State), do hereby direct any bank, saving and loan association, credit union,
depository institution, finance company, commercial lending company, credit card
processor, credit card processing entity, automated clearing house, network
transaction processor, bank debit processing entity, automated clearing house,
network transaction processor, bank debit processing entity, brokerage house,
escrow agent, money market or mutual fund, title company, commodity trading
company, trustee, or person that holds, controls, or maintains custody of assets,
wherever located, that are owned or controlled by me or at which there is an
account of any kind upon which I am authorized to draw, and its officers,
employees, and agents, to disclose all information and deliver copies of all
documents of every nature in its possession or control which relate to the said
accounts to any attorney of the Federal Trade Commission, and to give evidence
relevant thereto, in the matter of [         ], now pending in the United States
District Court of [            ], and this shall be irrevocable authority for so doing.

      This direction is intended to apply to the laws of countries other than the
United States of America which restrict or prohibit disclosure of bank or other
financial information without the consent of the holder of the account, and shall be
construed as consent with respect hereto, and the same shall apply to any of the
accounts for which I may be a relevant principal.



Dated:_______________            Signature:_____________________________

                                 Printed Name:__________________________




                                                                          Attachment F
